Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 1 of 81 PageID #: 1018




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   COGNIPOWER LLC,                               :
                                                 :
                      Plaintiff,                 :
                                                 : Case No.: 19-cv-02293-CFC
            v.                                   :
                                                 :
   FANTASIA TRADING LLC D/B/A
                                                 :
   ANKERDIRECT and
                                                 :
   ANKER INNOVATIONS LIMITED,                    :
                      Defendants.                :
                                                 :

                           JOINT CLAIM CONSTRUCTION BRIEF

           Pursuant to Paragraph 16 of the Court’s Scheduling Order (D.I. 23) entered

  on July 30, 2020, plaintiff CogniPower LLC (“CogniPower” or “Plaintiff”) and

  defendants Fantasia Trading LLC d/b/a AnkerDirect and Anker Innovations Limited

  (collectively “Fantasia” or “Defendant”) hereby provide the following Joint Claim

  Construction Brief.




                                            1
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 2 of 81 PageID #: 1019




  I.       Agreed-upon Constructions

            “selectively gate the oscillator pulses” / “selectively gates the oscillator

                pulses” (`031 Patent, Claims 5, 19, 23, 35, 48, 50, and 63) means

                “preventing or allowing one or more supplied oscillator pulses to pass a

                node in the circuit.”

            “selectively blocks certain oscillator pulses” (`713 Patent, claims 26, 28,

                and 53) means “preventing or allowing one or more supplied oscillator

                pulses to pass a node in the circuit.”

            “gating the stream of output-side pulses” and “gating the stream of

                input-side pulses” (`031 Patent, claim 19) require no construction.

  II.      Disputed Constructions

           A.       “demand pulse” (`031 Patent, claims 1, 10, 18, and 64; `713 Patent,
                    claims 18 and 48)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: A pulse signal that determines only
           when to turn on a primary switch and plays no role in determining when
           to turn off the switch.

                    1.    CogniPower’s Opening Position

           The claim language itself best describes how demand pulses are generated

  and what they are used for. No additional construction of this term is necessary.

  Further, because Fantasia’s proposal improperly excludes preferred embodiments

  and unduly limits the scope of the claims it, must be rejected.

                                                 2
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 3 of 81 PageID #: 1020




           `031 Patent, independent claim 1 explains that demand pulses originate on

  the secondary-side and are “applied via the galvanic isolation circuitry to the

  switch to adjust a frequency of the commutation of the input power to supply a

  desired amount of voltage or current to the load.” `031 Patent, independent

  claims 10 and 64 explain that demand pulses originate on the secondary-side and

  “control the switch to continue power conversion after being started by the first

  pulse source circuitry.” `031 Patent, independent claim 18 explains the criteria for

  generating demand pulses on the secondary-side, that the demand pulses are

  applied “to an output-port side of galvanic isolation circuitry,” that the demand

  pulses are received “at an input-port side of the galvanic isolation circuitry,” and

  that the converter’s control is “responsive to the demand pulses.” `713 Patent,

  independent claims 18 and 48 explain that “the primary-side switch is turned on in

  response to the demand pulses conveyed from the secondary side.”

           The dependent claims go on to further detail and claim the demand pulses.

  For example, `031 Patent, dependent claim 2 explains that “frequency of the

  demand pulses is responsive to the comparison between the output port voltage or

  current and the reference signal.” `713 Patent, dependent claim 22 explains that a

  demand pulse is generated “when a feedback signal based on the output port

  voltage or the output current is lower in magnitude than a magnitude of a reference

  signal such that the demand pulses regulate the output port voltage by driving the


                                             3
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 4 of 81 PageID #: 1021




  feedback signal to match the reference signal.” `713 Patent, dependent claim 24

  explains and claims an apparatus where “the feedback from the secondary side to

  the primary side for regulating the output voltage or current is provided solely by

  the demand pulses.”

           In all cases, the claims themselves detail the meaning of “demand pulse.”

  One need not look beyond the claims to understand what a demand pulse is and

  how it is used. Because the claims themselves offer the best explanation of the

  meaning of “demand pulse,” no further construction is necessary. See Vitronics

  Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996) (“we look to the

  words of the claims themselves, both asserted and nonasserted, to define the scope

  of the patented invention”).

           Fantasia’s proposed construction introduces additional limitations that

  unduly narrow the scope of the claims and exclude preferred embodiments. First,

  the proposal’s inclusion of the phrase “plays no role in determining when to turn

  off the switch” contradicts certain claims and embodiments described in the

  specification. While a demand pulse does not determine when to turn off the

  switch, it may nevertheless play a role in that determination.

           For example, `031 Patent, claims 29, 35, 42, 48, 57, and 63 and `713 Patent,

  claims 45, 49, 58, and 61 all claim a controller on the primary/input side that

  establishes a maximum duration for the switch to stay on. The specification also


                                              4
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 5 of 81 PageID #: 1022




  describes exemplar circuitry on the primary side that sets this maximum ON time

  for the primary-side switch. See, e.g., `031 Patent, 7:23-37. Because the primary-

  side controller may implement such a maximum ON time, the primary-side

  controller’s receipt of a demand pulse from the secondary side may play a role in

  determining when to turn off the primary-side switch. Indeed, in an embodiment

  with a maximum ON time, the primary-side controller will turn off the switch

  within at most a time period triggered by the arrival of a demand pulse, although it

  may turn off the switch sooner. Thus, while the primary-side controller makes the

  determination of when to turn off the primary-side switch, that determination may

  still be based on the time the preceding demand pulse arrived. Therefore, a demand

  pulse may play a role in the primary-side controller’s determination of when to

  turn off the primary-side switch. Adopting Fantasia’s proposed construction would

  read-out claims and exclude embodiments shown in the specification and must be

  rejected. Vitronics, 90 F.3d at 1583 (a claim construction that excludes a preferred

  embodiment “is rarely, if ever, correct”).

           Further, Fantasia’s inclusion of the word “only” in its proposal (“determines

  only when to turn on a primary switch”) is unduly limiting. There is nothing in the

  independent claim language that prevents a power converter from using demand

  pulses to perform other functions in addition to turning on the power switch.

  Unless explicitly stated, the claims do not exclude from their scope a power


                                               5
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 6 of 81 PageID #: 1023




  converter that uses pulses from the secondary side to implement other functionality

  in addition to turning on the primary switch.

           Fantasia’s inclusion of the term “signal” only adds confusion to a term

  whose meaning is already apparent from the claims. It is unclear what difference in

  meaning, if any, Fantasia intends between the word “pulse” and the phrase “pulse

  signal.” In any event, the claims use the word “pulse,” not the phrase “pulse

  signal,” and there is no benefit or justification for injecting this additional language

  into the claims.

           In this case, the claims themselves explain what a demand pulse is and how

  it is used. No further construction of the term is required. See Vitronics, 90 F.3d at

  1582. Further, because Fantasia’s proposal improperly excludes preferred

  embodiments and limits the scope of the claims it, must be rejected.

                    2.    Defendants’ Answering Position

           CogniPower’s argument directly contradicts what it told the Patent Office in

  order to secure allowance of the claims. CogniPower forgets that a patent involves

  a bargain between the applicant and the government—representing the public—in

  order to secure a limited monopoly, and that patentees are bound by what they tell

  the Patent Examiner. In addition, CogniPower is wrong that the meaning of

  “demand pulse” is apparent from the rest of the claims (such that the phrase

  “demand pulse” is mere surplusage), and also wrong that Defendants’ construction

                                              6
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 7 of 81 PageID #: 1024




  is inconsistent with the patent specification. Finally, CogniPower invites legal

  error by suggesting that no construction is necessary when the Federal Circuit

  requires the Court to resolve claim construction disputes.

           Beginning with the prosecution history, the Examiner rejected CogniPower’s

  proposed claims in April 2018, finding them invalid over prior art by Szepesi. See

  Ex. L (’713 Prosecution History) 4/10/18 Rejection at 7-8 (finding Szepesi

  “comprises a secondary-side inductor (at TR2) configured to be magnetically

  coupled to the primary-side inductor to convey the demand pulses from the

  secondary side to the primary side”).1 In response, CogniPower argued that

  Szepesi “does not teach or even suggest the secondary-side generation of demand

  pulses as that term is used in the ’152 patent” because the pulses identified by the

  Examiner “determine[] both when to turn on and when to turn off the primary-side

  switch,” rather than determining only when to turn on the primary switch and

  playing no role in determining when to turn it off. See Ex. L (’713 Prosecution

  History) 4/24/18 Amendment at 11 (emphasis in original). This understanding of,

  and limitation on, “demand pulse” is at the heart of Defendants’ construction.




  1
   The ’713 Patent is a continuation of the ’031 Patent, which means they share the
  same specification. Statements made during the prosecution of a continuation
  application are also relevant to construction of the parent patent. E.g., Teva
  Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir. 2015).
                                            7
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 8 of 81 PageID #: 1025




           A few months later, CogniPower was even clearer during an Examiner

  interview. There, CogniPower said “Szepesi’s PWM pulses are not demand

  pulses—demand pulses only turn ON a primary-side switch.” See Ex. L (’713

  Prosecution History) 11/6/18 Interview Summary Agenda at 3 (emphasis in

  original); see also id. at 4 (“• Feedback (i.e., demand pulses) do not control

  ON/OFF time of switch 200a • Demand pulses control only ON time of switch

  200a • OFF time of switch 200a is controlled solely by primary side”) (emphasis in

  original).

           As prosecution continued, CogniPower continued to emphasize this point. It

  later told the Examiner that “the feedback in Fig. 1 [of CogniPower’s patent]

  consists of demand pulses that are generated on the secondary side of the power

  converter and conveyed to the primary side. Furthermore, those demand pulses do

  not control both the ON and OFF times of switch 200a. Rather, the demand pulses

  control only the ON times of switch 200a, not the OFF times. The OFF times of

  switch 200a are controlled by circuitry on the primary side of the power converter

  of Fig. 1.” See Ex. L (’713 Prosecution History) 1/2/19 Amendment at 15

  (emphasis in original); see also id. at 16, 31. Co-inventor Thomas Lawson even

  submitted a declaration saying the same thing:

           Referring to the power converter of Fig. 1 of the ’152 patent, the
           feedback signal conveyed to transformer winding (102a) is not a
           generic voltage. Rather, the feedback in Fig. 1 consists of demand
           pulses that are generated on the secondary side of the power converter

                                             8
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 9 of 81 PageID #: 1026




           and conveyed to the primary side. Furthermore, those demand pulses
           do not control both the ON and OFF times of switch 200a. Rather, the
           demand pulses control only the ON times of switch 200a, not the OFF
           times. The OFF times of switch 200a are controlled by circuitry on
           the primary side of the power converter of Fig. 1.

  Ex. L (’713 Prosecution History) 1/2/19 Lawson Dec. at ¶ 4 (underlining in

  original); see also id. at ¶¶ 6, 55.

           Finally, in August 2019, CogniPower drove home the point one last time and

  convinced the Examiner to allow the claims by saying the following in response to

  the Examiner’s high-level description of CogniPower’s invention in his

  penultimate Office Action:

           The Applicant submits that these are not accurate
           characterizations of the power converter of Fig. 1. First of all, the
           feedback signal conveyed to transformer winding (102a) is not a
           generic voltage. Rather, the feedback in FIG 1 consists of demand
           pulses that are generated on the secondary side of the power converter
           and conveyed to the primary side. Furthermore, those demand
           pulses do not control both the ON and OFF times of switch 200a.
           Rather, the demand pulses control only the ON times of switch
           200a, not the OFF times. The OFF times of switch 200a are
           controlled by circuitry on the primary side of the power converter of
           FIG 1.
                                              ...

           Applicant submits that stating that secondary-side circuitry controls
           “the ON/OFF time” of a primary-side switch, when, in fact, that
           secondary-side circuitry controls only the ON time of that primary-
           side switch and not the OFF time is clearly not “a broad overview of
           the claimed invention,” but is rather an inaccurate description of “the
           specific details of the converter.”




                                              9
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 10 of 81 PageID #: 1027




  See Ex. L (’713 Prosecution History) 8/2/19 Amendment at 11-12 (underlining in

  original, bold added). The co-inventor, Mr. Lawson, submitted another declaration

  emphasizing this point:

           These are not accurate characterizations of the power converter of Fig.
           1. First of all, the feedback signal conveyed to transformer winding
           (102a) is not a generic voltage. Rather, the feedback in FIG. 1
           consists of demand pulses that are generated on the secondary side of
           the power converter and conveyed to the primary side. Furthermore,
           those demand pulses do not control both the ON and OFF times of
           switch 200a. Rather, the demand pulses control only the ON times of
           switch 200a, not the OFF times. The OFF times of switch 200a are
           controlled by circuitry on the primary side of the power converter of
           FIG. 1.
                                               ...

           On page 6, the Examiner stated that the Examiner’s previous
           summary of the invention (in the office action dated 10/03/18)
           “provides a broad overview of the claimed invention rather than
           describing the specific details of the converter argued above.” Stating
           that secondary-side circuitry controls “the ON/OFF time” of a
           primary-side switch, when, in fact, that secondary-side circuitry
           controls only the ON time of that primary-side switch and not the OFF
           time is clearly not “a broad overview of the claimed invention,” but is
           rather an inaccurate description of “the specific details of the
           converter.”

  Ex. L (’713 Prosecution History) 8/2/19 Second Lawson Dec. at ¶¶6, 8

  (underlining in original).

           Two weeks later, the Examiner allowed the claims. See Ex. L (’713

  Prosecution History) 8/16/19 Notice of Allowance.

           CogniPower mentions none of this prosecution history in its argument. Yet

  it is black letter law that patentees are bound by representations they make to the

                                             10
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 11 of 81 PageID #: 1028




  Patent Office in order to secure allowance. For example, the Federal Circuit

  explained this rule in the case of Krippelz v. Ford Motor Co.:

                  Mr. Krippelz’s statements are of course now part of the intrinsic
           record. Taking them into account, we agree with the district court that
           the term “conical beam of light,” as used in the ’903 patent and in
           light of Mr. Krippelz’s arguments during reexamination, incorporates
           limitations as to the shape of the reflector and the positioning of the
           light source relative to it. As a result of these statements, Mr.
           Krippelz disclaimed lamps lacking these limitations, and the
           limitations therefore became part of the properly construed
           claims. As the district court properly concluded, Mr. Krippelz’s
           claimed invention thus requires (1) a reflector having a focal point,
           such as a parabolic or elliptical reflector, and (2) positioning of the
           light source at or near the reflector’s focal point. We therefore affirm
           the district court’s construction of “conical beam of light.”

  667 F.3d 1261, 1267 (Fed. Cir. 2012) (emphasis added). Put another way, “[a]

  patent may not, like a ‘nose of wax,’ be twisted one way to avoid anticipation and

  another to find infringement.” Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239

  F.3d 1343, 1351 (Fed. Cir. 2001). Yet that is exactly what CogniPower is

  attempting to do: tell the Patent Office one thing to obtain the claims, and then tell

  the Court the opposite in an attempt to prove infringement.2

           CogniPower’s argument that Defendants’ proposed construction—which

  was CogniPower’s construction during prosecution—is somehow inconsistent with



  2
   Infringement is not yet before the Court, but the Court should be aware that
  CogniPower’s position during prosecution should establish non-infringement.
  CogniPower has reversed course after securing allowance of its claims in order to
  urge infringement.
                                             11
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 12 of 81 PageID #: 1029




  the patent specification is also belied by what CogniPower told the Examiner.

  CogniPower specifically told the Examiner that its interpretation of demand pulses

  was supported by “Fig. 1” of its patent. See Ex. L (’713 Prosecution History)

  1/2/19 Amendment at 15. CogniPower also told the Examiner that it would be an

  “inaccurate description of ‘the specific details of the converter’” to say that

  demand pulses control ON/OFF rather than just ON. See Ex. L (’713 Prosecution

  History) 8/2/19 Amendment at 11-12 (citing Fig. 1 and switch 200a in its patent

  specification).

           In other words, even if there is a maximum ON time in the embodiment of

  Figure 1, as CogniPower now argues, CogniPower’s statements to the Examiner

  confirm that OFF time is still “controlled solely” by the primary side. See Ex. L

  (’713 Prosecution History) 11/6/18 Interview Summary Agenda at 4. The Court

  should recognize CogniPower’s about-face for what it is. In addition,

  CogniPower’s current position is pure attorney argument, whereas its position

  during prosecution was supported by the sworn testimony of inventor Lawson in

  two separate declarations. See Ex. L (’713 Prosecution History) 1/2/19 Lawson

  Dec. at ¶¶ 4, 6, 55; Ex. L (’713 Prosecution History) 8/2/19 Second Lawson Dec.

  at ¶¶ 6, 8.

           CogniPower’s further argument that “the claims themselves detail the

  meaning of ‘demand pulse’” is not only an attempt to ignore the prosecution


                                            12
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 13 of 81 PageID #: 1030




  history, but also makes the phrase “demand pulse” meaningless. If the rest of the

  claim sufficiently defines “demand pulse,” then “demand pulse” could be replaced

  with “thing” without changing the meaning of the claim. Yet this argument is

  contrary to the presumption that all claim terms must have meaning. E.g.,

  Innova/Pure Water, Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1119

  (Fed. Cir. 2004) (rejecting construction that “reads the term ‘operatively’ out of the

  phrase ‘operatively connected’” because “all claim terms are presumed to have

  meaning in a claim”). And CogniPower’s litigation argument is again at odds with

  what CogniPower said during prosecution, where it never once directed the

  Examiner to the balance of the claim language to define the meaning of demand

  pulse.

           Finally, CogniPower’s position that “demand pulse” requires no construction

  invites legal error. The Federal Circuit has been clear that “[w]hen the parties raise

  an actual dispute regarding the proper scope of these claims, the court, not the jury,

  must resolve that dispute.” O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co.,

  521 F.3d 1351, 1360 (Fed. Cir. 2008) (vacating jury verdict where jury was left to

  decide disputed claim meaning). In this case, CogniPower does not cite any

  evidence that “demand pulse” has an ordinary meaning to one of skill in the art,

  and it never suggested to the Examiner that the term had such an ordinary meaning.

  Instead, it is a term created by the patentee. It thus requires construction. See O2


                                            13
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 14 of 81 PageID #: 1031




  Micro, 521 F.3d at 1361 (“A determination that a claim term ‘needs no

  construction’ or has the ‘plain and ordinary meaning’ may be inadequate when a

  term has more than one ‘ordinary’ meaning or when reliance on a term’s ‘ordinary’

  meaning does not resolve the parties’ dispute.”); see also Omega Patents, LLC v.

  CalAmp Corp., 920 F.3d 1337, 1346-48 (Fed. Cir. 2019) (ordering new trial where

  disputed claim construction left to jury); In re Mobile Telecomms. Techs., LLC,

  265 F. Supp. 3d 454, 467 (D. Del. 2017) (“Because the Court finds that the term

  has more than one ordinary meaning, and the parties present a genuine dispute, a

  construction other than an unspecified plain and ordinary meaning is required.”).

           If CogniPower’s plan is to reveal its real claim construction in its reply—

  when Defendants have only a few words to respond—that is improper

  sandbagging. And if CogniPower intends to reveal its real position later in the case

  (e.g., in its expert report or at trial), that is even worse. It will waste the Court’s

  time and be fundamentally prejudicial to Defendants.

           The Court should therefore adopt Defendants’ proposed construction, both

  because it is firmly rooted in the intrinsic record and because CogniPower has

  failed to offer a timely alternative.




                                              14
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 15 of 81 PageID #: 1032




                    3.    Plaintiff’s Reply Position

           O2 Micro does not require a court to construe every term a defendant wishes

  to rephrase, but rather requires a court to construe terms where there is a genuine

  dispute regarding the scope of the term at issues:

           It is clear from O2 Micro that district courts have a duty to resolve
           disputes between the parties regarding the scope of claims. However,
           nothing in O2 Micro requires district courts to serve as all-purpose
           dictionaries. Any word or phrase in a claim can be rephrased in terms
           of other words. But, absent a true dispute regarding the scope of the
           word or phrase, district courts are not required to step in and paraphrase
           each claim term. The Federal Circuit recognized as much in O2 Micro,
           noting that “the district court failed to resolve the parties' dispute
           because the parties disputed not the meaning of the words themselves,
           but the scope that should be encompassed by [the] claim language.”

  Star Envirotech, Inc. v. Redline Detection, LLC, No., 2015 WL 12743875, at *3

  (C.D. Cal. Apr. 30, 2015) (citing O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

  Co., 521 F.3d at 1361). Further, “[i]n some instances, disputes as to the scope of

  claim terms can best be resolved simply by rejecting a proposed alternative

  definition in favor of the claim language itself.” Id. (emphasis added).

           Here, it appears the parties only truly dispute whether a demand pulse can

  “play a role” in determining when to turn off the switch. Fantasia’s entire argument

  is a prosecution history estoppel argument based on statements that do not say

  what Fantasia claims. Because there is no basis for prosecution history estoppel,

  this Court should simply reject Fantasia’s proposal in favor of the original claim

  language. See id.

                                               15
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 16 of 81 PageID #: 1033




           Fantasia’s argument is premised on the false equivalence it draws between

  the phrases “plays no role in determining when to turn off the switch”—used in its

  proposed construction—and the phrase “does not determine/control when to turn

  off the switch.” Indeed, CogniPower did explain to the PTO that Szepesi “does not

  teach or even suggest the secondary-side generation of demand pulses as that term

  is used in the `152 patent” because the pulses identified by the Examiner

  “determine[] both when to turn on and when to turn off the primary-side switch.”

  Ex. L, `713 Prosecution History, 4/24/2018, Amendment, p. 11 (emphasis in

  original). But CogniPower has never taken the position before the PTO that a

  demand pulse “plays no role in determining when to turn off the switch” as

  suggested by Fantasia. Indeed, Fantasia has not cited a single passage of the

  prosecution history where CogniPower has taken that position because it can’t.

           Any argument that these two phrases are equivalent is disingenuous. In

  Section H of its Response, Fantasia argues:

           Turning on the switch depends upon “other demand pulses” because
           the generation of demand pulses is a continuous process performed in
           response to a closed feedback loop. In other words, because the output
           is regulated in a closed loop, and the demand pulses are the feedback,
           the turn on timing in any given cycle will be dependent on the prior
           stream of previous feedback demand pulses.

  Fantasia Response, Section H (emphasis in original). Further, in Section I of its

  Response, Fantasia asserts that “‘[p]lays no role’ and ‘is dependent solely on’ refer

  to the same concept.” In other words, under Fantasia’s view of cause and effect,

                                            16
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 17 of 81 PageID #: 1034




  prior actions that do not directly determine an outcome may nevertheless “depend

  upon” or “play a role” in that outcome.

           Under that view, and as previously explained by CogniPower, while a

  demand pulse does not determine when to turn off the switch, it may nevertheless

  play a role in that determination as illustrated by certain claims and the

  specification’s exemplar primary-side circuitry that sets a maximum ON time for

  the primary-side switch. See CogniPower’s Opening, Section A. In an embodiment

  with a maximum ON time, the primary-side controller will turn off the switch

  within at most a time period triggered by the arrival of a demand pulse, although

  the primary-side controller may turn off the switch sooner. Thus, while the

  primary-side controller makes the determination of when to turn off the primary-

  side switch, that determination may still be based on the time the preceding

  demand pulse arrived. Therefore, a demand pulse may play a role in the primary-

  side controller’s determination of when to turn off the primary-side switch.

  Because Fantasia’s proposed construction would read-out claims and exclude

  embodiments shown in the specification, its construction must be rejected. See

  Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996) (a claim

  construction that excludes a preferred embodiment “is rarely, if ever, correct”).

           Fantasia’ argument in favor of its proposed claim construction is in essence

  a prosecution history estoppel argument premised on statements that do not appear


                                             17
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 18 of 81 PageID #: 1035




  in the prosecution history. Fantasia’s claim that its proposed construction “was

  CogniPower’s construction during prosecution” is verifiably false. Fantasia’s

  proposed construction appears nowhere in the prosecution history. In an effort to

  support its claim, Fantasia simply quotes things and then asserts that they mean

  something different. For example, Fantasia relies on the following quote from the

  prosecution history in an effort to argue that its claim construction “was

  CogniPower’s construction during prosecution”:

           In response, the Applicant submits that stating that secondary-side
           circuitry controls “the ON/OFF time” of a primary-side switch, when,
           in fact, that secondary-side circuitry controls only the ON time of that
           primary-side switch and not the OFF time is clearly not “a broad
           overview of the claimed invention,” but is rather an inaccurate
           description of “the specific details of the converter.”

  Ex. L, `713 Prosecution History, 8/2/19 Amendment at 11-12 (emphasis added).

  This passage does not say that the secondary-side circuitry “plays no role in

  determining when to turn off the switch”; it says that the secondary-side circuitry

  does not control when to turn off the switch.

           Had Fantasia proposed a construction that read “[a] pulse that determines

  only when to turn on a primary switch and not when to turn off the switch,”

  CogniPower would find such a proposal unnecessary but reasonably accurate.

  Instead, Fantasia chose to make a prosecution history estoppel argument that is

  without foundation in a transparent attempt to avoid infringement. See Fantasia’s

  Response, Section A, n.2.

                                             18
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 19 of 81 PageID #: 1036




           Because Fantasia has not shown any valid basis for limiting the scope of the

  claims, this Court should simply reject Fantasia’s proposal in favor of the original

  claim language.

                    4.    Defendants’ Sur-reply Position

           By continuing to advocate for “no construction,” CogniPower would have

  the Court hold that CogniPower’s many clear disclaimers have no effect

  whatsoever on the meaning of the claims. This cannot be correct. Moreover,

  CogniPower’s remarkable assertion in its reply (Section I) that “it has never taken

  the position that ‘when the primary switch turns off in any given cycle is

  dependent solely on inputs generated on the primary side’” directly contradicts the

  intrinsic record. In fact, CogniPower told the Examiner “OFF time of switch 200a

  is controlled solely by primary side.” Ex. L (’713 Prosecution History) 11/6/18

  Interview Summary Agenda at 4 (emphasis added).

           If the OFF time is controlled solely by the primary side, as CogniPower

  represented, that means the secondary side can play no role. That is what “solely”

  means. Given there is no dispute that “demand pulses” are generated on the

  secondary side, that means demand pulses can play no role in turning off the

  switch. See Ex. L (’713 Prosecution History) 1/2/19 Amendment at 15 (“the

  feedback in Fig. 1 [of CogniPower’s patent] consists of demand pulses that are

  generated on the secondary side”).

                                              19
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 20 of 81 PageID #: 1037




           CogniPower attempts to sidestep its clear and repeated disclaimers by citing

  the specification’s discussion of maximum ON time. However, there is no

  contradiction. If there is a maximum ON time, that sets a limit on when the

  primary side must turn off the switch based on the fact that the switch turned on,

  not based any secondary-side signal, including demand pulses. This is why

  CogniPower told the Examiner it would be “inaccurate” to characterize the patent

  specification as featuring secondary-side demand pulses that control OFF time,

  rather than just ON time. See Ex. L (’713 Prosecution History) 8/2/19 Amendment

  at 11-12. Thus, CogniPower is wrong that Defendants’ construction would

  “exclude embodiments” or “read-out [unidentified] claims.”

           CogniPower is also wrong that Defendants’ argument is “premised on

  statements that do not appear in the prosecution history.” Defendants rely on

  quotes from the prosecution history, accurately reproduced in their brief and also in

  the cited record. Furthermore, CogniPower ignores that its current position is pure

  attorney argument, whereas its prosecution position was supported by the sworn

  testimony of inventor Lawson. See Ex. L (’713 Prosecution History) 1/2/19

  Lawson Dec. at ¶¶ 4, 6, 55; Ex. L (’713 Prosecution History) 8/2/19 Second

  Lawson Dec. at ¶¶ 6, 8.

           The prosecution history also confirms that having a maximum ON time is

  irrelevant to defining “demand pulse.” This is because the prior art CogniPower


                                             20
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 21 of 81 PageID #: 1038




  was distinguishing, Szepesi, also discloses maximum ON time (or “duty cycle

  limit”). See Ex. R (U.S. patent 5,498,995 to Szepesi) at 6:59-67. Yet what

  CogniPower told the Examiner is that Szepesi “does not teach or even suggest the

  secondary-side generation of demand pulses as that term is used in the ’152 patent”

  because the pulses in Szepesi identified by the Examiner “determine[] both when

  to turn on and when to turn off the primary-side switch,” rather than determining

  only when to turn on the primary switch and playing no role in determining when

  to turn it off. See Ex. L (’713 Prosecution History) 4/24/18 Amendment at 11

  (emphasis in original). In other words, Defendants’ proposed construction is very

  much driven by the concessions that CogniPower made during prosecution to

  secure allowance.

           Finally, as Defendants’ feared, CogniPower waited until its reply to propose

  a construction other than “no construction necessary.” It now suggests construing

  “demand pulse” as “[a] pulse that determines only when to turn on a primary

  switch and not when to turn off the switch.” This proposal not only violates this

  Court’s disclosure requirements, but also fails to capture the full import of

  CogniPower’s disclaimers. That is because CogniPower’s construction would

  permit a demand pulse to play a role in turning off the switch so long as it does not

  “determine” when to turn off the switch. Such a construction does not fully

  capture the meaning of CogniPower’s clear disclaimer that “OFF time” is


                                            21
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 22 of 81 PageID #: 1039




  controlled “solely” by the primary side. Ex. L (’713 Prosecution History) 11/6/18

  Interview Summary Agenda at 4. The primary side cannot “solely” determine OFF

  time if a secondary-side demand pulse is allowed to play any role. Thus, only

  Defendants’ proposed construction captures the true meaning of “demand pulse”

  that CogniPower articulated during prosecution.

           B.       “rectifier [] poled to charge [a] capacitor during forward pulses”
                    (`031 Patent, claims 1 and 10; `713 Patent, claims 18 and 48)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: A diode that converts alternating current
           to direct current and which is oriented to allow current to flow through
           it to the capacitor whenever the primary power switch is on during a
           switching cycle.

                    1.    CogniPower’s Opening Position

           The phrase “rectifier poled to charge a capacitor during forward pulses” is

  well understood by those skilled in the art and requires no further construction. In

  contrast, Fantasia’s proposal is inaccurate and narrower than the term’s plain and

  ordinary meaning. As discussed below, Fantasia’s proposed construction

  improperly limits the claimed rectifier to a diode and incorrectly ties the operation

  of the claimed rectifier to other elements and operations of the recited power

  converter.

           First, as explained by a number of patents that appear on the face of the `031

  and `713 Patents, a rectifier can be built with electronic components other than a


                                                22
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 23 of 81 PageID #: 1040




  diode. V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d 1307, 1311 (Fed. Cir.

  2005) (“prior art cited in a patent or cited in the prosecution history of the patent

  constitutes intrinsic evidence”). While a rectifier can be built using a diode, a

  rectifier can also be built using other components like a transistor. One of ordinary

  skill in the art knows this. For example, U.S. Patent No. 9,246,392, cited on the

  face of the Patents-in-Suit, explains that a rectifier can be built from a diode or a

  transistor used as a synchronous rectifier:

           In the example illustrated in FIG. 1, the rectifier D1 114 is exemplified
           as a diode . . . . In some examples, the rectifier D1 114 may be a
           transistor used as a synchronous rectifier.

  Ex. A, U.S. Patent No. 9,246,392, 4:35-45. U.S. Patent Application

  No. 2005/0254266A1, also cited on the face of the Patents-in-Suit, further explains

  the well-known technique of synchronous rectification:

           A synchronous rectifier is a type of switch that is significantly more
           efficient than a diode. . . . A synchronous rectifier is typically a
           MOSFET (metal-oxide-semiconductor field-effect transistor) and
           bypass diode embedded within the same silicon structure. In
           comparison to the 0.15 to 0.45 voltage drop of a Schottky diode, the
           voltage drop across a MOSFET during conduction is typically less than
           0.1 volt. A MOSFET is a three terminal device in which a current will
           flow between a source terminal and a drain terminal if a control signal
           is applied to a gate terminal . . . The MOSFET stops conducting and
           acts like an open circuit when the control signal is removed from the
           gate.

  Ex. B, U.S. Patent Application No. 2005/0254266A1, [0012].




                                              23
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 24 of 81 PageID #: 1041




           As shown below, numerous patents cited during the prosecution of or on the

  face of the Patents-in-Suit illustrate that one of ordinary skill in the art understands

  that the term “rectifier” encompasses a class of circuit topologies beyond simply “a

  diode”:

           The, rectifier may be a diode or another sort of rectifier, such as an
           active rectifier/synchronous rectifier.

  Ex. C, EP 2717449 at [0007].

           A synchronous rectifier is sometimes used instead of a diode in the
           output winding of a switching power supply because the voltage across
           a MOSFET can be significantly less than the voltage across a diode
           when conducting current.

  Ex. D, U.S. Patent Application No. 2010/0157630A1, [0062].

           Although power converter 100 includes synchronous rectification
           circuit 132, in some examples, power converter 100 may include a
           passive rectification component, such as a diode, instead of
           synchronous rectification circuit 132.

  Ex. E, U.S. Patent No. 9,178,411, 8:40-59.

           In one example, the first rectifier D1 126 is a diode. However, in some
           examples, the first rectifier D1 126 may be a transistor used as a
           synchronous rectifier.

  Ex. F, U.S. Patent No. 10,008,942, 3:66-4:11.

           Synchronous rectification utilizes a MOSFET (metal oxide
           semiconductor field effect transistor) that is switched to behave like a
           rectifier, in place of an output rectifier diode, to reduce voltage drop
           and power loss.

  Ex. G, U.S. Patent No. 9,035,435, 10:16-34.



                                             24
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 25 of 81 PageID #: 1042




           Further, Fantasia’s proposal ignores the fact that certain claims were

  broadened during prosecution. Claims that initially included a “diode” and a

  “rectifier” were broadened to clarify that the rectifier was a “first rectifier” and

  replace the “diode” with a “second rectifier . . . different form the first rectifier.”

  See Ex. H, `031 Prosecution History, April 5, 2016, Preliminary Amendment for

  Broadening Reissue Application, pp. 7, 14 (submitting a new claim 28 that

  broadened from the `152 Patent’s original claim 9 as described above); Ex. I,

  `031 Patent, March 23, 2018 Amendment, pp. 2-4, 13 (merging the limitations of

  new claim 28 into independent claims 1 and 10 of the `031 Patent and explaining

  that “diode” was changed to “second rectifier,” and “first” was added to the

  original rectifier).

           Significantly, the patentees made explicitly clear that a rectifier was not

  merely a synonym for diode in responding to the Examiner’s Statement of Reasons

  for Allowance (the “Statement”). See Ex. J, `031 Prosecution History, April 20,

  2018 Comments on Statement of Reasons for Allowance. In the Statement, the

  examiner stated that “[t]he prior art of record fails to teach or reasonably suggest

  the claimed switched-mode power conversion apparatus including in particular a

  second rectifier (diode and capacitor) galvanically connected to the secondary

  winding.” Id. Because it was unclear whether the examiner viewed the terms

  “diode” and “rectifier” to be synonymous, the patentees explained to the examiner


                                              25
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 26 of 81 PageID #: 1043




  that “neither independent claim 1 nor independent claim 10 recites that the second

  rectifier is a diode and a capacitor.” Id. Patentees also explained that “to the extent

  that the Statement differs from the language of any of the independent claims, the

  Applicant rejects any narrowing or limitations that might possibly result from such

  differences.” Id. Patentees received their Issue Notification on August 21, 2018

  without any objection from the Examiner. Ex. K, `031 Prosecution History,

  August 21, 2018 Issue Notification.

           The remainder of Fantasia’s proposed construction is not accurate and does

  not capture the meaning of the disputed phrase. Specifically, Fantasia’s inclusion

  of the word “whenever” deviates from the scope claim language and is technically

  inaccurate. The claimed rectifier (be it one built with a diode or a synchronous

  rectifier) would not “allow current to flow through it . . . whenever the primary

  power switch is on during a switching cycle,” nor do the claims require this. As

  explained in the specification, “[p]ower for pulse generation circuitry may be

  rectified from either forward pulses, from flyback pulses, or both, appearing across

  one or more power transformer windings.” `031 Patent, 10:1-4. “Forward pulses,

  of opposite polarity to the flyback pulses, occur while MOSFET 200a is ON.”

  `031 Patent, 2:63-65. “MOSFET 200a” is an example of the “the primary power

  switch” in Fantasia’s proposal. The instant the “primary power switch” is turned on

  the voltage across the transformer’s secondary winding does not appear


                                            26
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 27 of 81 PageID #: 1044




  instantaneously but rather will rise over some period of time. See, e.g., Ex. B, U.S.

  Patent Application No. 2005/0254266A1, [0051] (generally explaining that the

  voltage across the secondary winding “does not rise instantly; instead, it rises with

  a delay that defines an upward sloping line”). But a diode, for example, will only

  begin to conduct current after the voltage drop across it meets a certain threshold.

  See generally Ex. B, U.S. Patent Application No. 2005/0254266A1, [0010],

  [0012]-[0014] (explaining the forward voltage drop of diode). Thus, there could be

  some period of time when the “primary power switch” is on but the rectifier is not

  conducting. Similarly, in the case of synchronous rectification, the control signal

  can be asserted and de-asserted such that there is not perfect synchronization

  between the “primary power switch” and the synchronous rectifier. See generally

  id. at [0051] (explaining that “[t]he control signal Vs for the synchronous rectifier

  SR is enabled if the voltage V becomes greater than the threshold Voltage V”).

  Further, if the capacitor is already fully charged, then current will not flow through

  the rectifier to the capacitor.

           Fantasia’s use of the word “whenever” appears to require complete

  simultaneity between conduction in the rectifier and switching of the “primary

  power switch,” but this requirement would narrow the claim scope and is not how

  the claimed rectifier works. Instead, the actual phrase at issue states that the

  “rectifier [] is poled to charge the capacitor during forward pulses.” The use of the


                                            27
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 28 of 81 PageID #: 1045




  word “during” simply requires that the rectifier charge the capacitor at some point

  between the time the forward pulse beings and ends.

           There is simply no need to replace a short phrase that has a well-understood

  meaning to one of ordinary skill in the art with a lengthy and inaccurate sentence

  that wholly fails to adequately capture that meaning. See Star Envirotech, Inc. v.

  Redline Detection, LLC, No. SACV1201861JGBDFMX, 2015 WL 12743875, at

  *3 (C.D. Cal. Apr. 30, 2015) (noting that “[w]hen claim language does not depart

  from the ordinary meaning of its terms, no paraphrase—however artful—will

  capture the meaning of those terms as precisely as the terms themselves”).

           Because Fantasia’s proposed construction improperly limits the plain and

  ordinary meaning of the term “rectifier,” deviates from the scope of the claims, and

  is otherwise inaccurate and unhelpful, the Court should reject Fantasia’s proposal.

                    2.    Defendants’ Answering Position

           CogniPower again invites error by advocating “no construction,” and again

  refuses to reveal its own proposed construction.

           CogniPower’s criticism of Defendants’ construction also neglects the

  intrinsic evidence, starting with the claim language itself. In arguing that a

  “rectifier” can include a transistor acting as a “synchronous rectifier,” CogniPower

  ignores the rest of the claim phrase at issue: “poled to charge [a] capacitor during

  forward pulses.” CogniPower does not discuss the meaning of “poled” at all, or

                                             28
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 29 of 81 PageID #: 1046




  explain how it could possibly apply to a transistor—it cannot—yet the term is

  critically important in revealing why CogniPower’s position is wrong.

           CogniPower argues that “[w]hile a rectifier can be built using a diode, a

  rectifier can also be built using other components like a transistor.” As support, it

  cites prior art—not its own patent—saying things like “rectifier D1 114 may be a

  transistor used as a synchronous rectifier.” Yet none of CogniPower’s cited prior

  art discusses “poled” rectifiers, as claimed, and none suggests that a transistor can

  be poled.

           How the claimed rectifier is poled was also a key point during prosecution.

  For example, CogniPower told the Examiner that prior art “Zhu’s rectifier 3133 is

  poled to charge Zhu’s capacitor 314 during flyback pulses, not during forward

  pulses, of Zhu’s power converter 300, as those terms would be understood by those

  skilled in the art and as those terms are explicitly defined in the ’152 patent.” Ex.

  L (’713 Prosecution History) 8/2/19 Amendment at 17 (underlining in original,

  bold added); see also id. at 17 (similar description of Szepesi prior art), 23 (further

  discussing the importance of poles); Ex. L (’713 Prosecution History) 8/2/19

  Second Lawson Dec. at ¶ 28 (re Zhu), ¶¶ 31-33 (re Szepesi); Ex. L (’713


  3
    It is worth noting that during prosecution, every reference to “rectifier”—both by
  the examiner and the patentee—corresponded to a “diode”, in discussing both the
  patent specification and the prior art references. There was never a suggestion that
  “rectifier poled to charge” had a broader meaning. See generally ’031 and ’713
  prosecution histories.
                                             29
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 30 of 81 PageID #: 1047




  Prosecution History) 7/16/19 Interview Summary at 2 (“Specifically, Applicant

  argued that Zhu and Zsepesi fails to teach a first rectifier (500a) poled to charge a

  first rectifier [sic capacitor] (501a) during forward power converter pulses of the

  flyback converter as shown in Fig. 3 of the invention (US 9,071,152 B2).”)

  (emphasis added).

           The prosecution history also makes clear that both CogniPower and the

  Examiner understood that the poled rectifier in the claims is a diode. Indeed, in the

  Reasons for Allowability of the ’031 patent, the Examiner expressly equated the

  claimed second rectifier with a “diode and capacitor.” Ex. M (’031 Prosecution

  History) 4/11/18 Notice of Allowability at 3. CogniPower responded by noting

  only that the capacitor was an additional component added to the rectifier, but it

  did not deny the rectifier was a diode: “Independent claims 1 and 10 both recite ‘a

  capacitor and a second rectifier both galvanically connected to the secondary

  winding.’ The Applicant notes that neither independent claim 1 nor independent

  claim 10 recites that the second rectifier is a diode and a capacitor.” Ex. M (’031

  Prosecution History) 4/20/18 Comments on Statement of Reasons for Allowance at

  1 (emphasis added).

           Thus, the intrinsic evidence confirms that a poled diode is required. The

  issue is not whether the word “rectifier” can be used in some contexts to describe

  both a diode and a transistor used as synchronous rectifier. The word “poled,”


                                             30
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 31 of 81 PageID #: 1048




  which CogniPower ignores, can apply only to rectifiers that are diodes and is thus

  dispositive.4

           Finally, with one exception, CogniPower does not take issue with the rest of

  Defendants’ proposed construction, which explains what “poled to charge [a]

  capacitor during forward pulses” means: the claimed rectifier converts alternating

  current to direct current and is oriented to allow current to flow through it to the

  capacitor whenever the primary power switch is on during a switching cycle. See,

  e.g., Ex. N (’031 Patent) at 6:7-9 (“As in FIG. 1, forward pulses on the secondary

  winding of transformer 100c charge a capacitor 501c through a diode 500c.”); id.

  9:28-31 (“The converter may comprise one or more auxiliary rectifier circuits

  which may be poled as forward converters. The converter may be powered by a

  rectifier circuit to provide an AC/DC converter.”); Ex. L (’713 Prosecution

  History) 1/2/19 Amendment at 29 (“An isolated flyback power converter has a

  primary side and a secondary side separated by a power transformer. A primary-

  side switch is turned on and off to selectively allow DC input power to be applied


  4
   In the related Power Integrations case (Case No.: 20-cv-00015-CFC),
  CogniPower has taken the opposite position that “rectifier” by itself does not
  encompass a “synchronous rectifier.” In that case, CogniPower cited the Morong
  patent as prior art. The Morong patent discloses “[a] diode 300a and a capacitor
  301a form a rectifier circuit.” See Ex. O (U.S. Patent No. 9,071,152) at 2:40.
  Even so, CogniPower does not assert that Morong’s “rectifier” discloses a
  “synchronous rectifier.” Instead, CogniPower relies upon an additional reference,
  combined with Morong, to argue only that a synchronous rectifier would be
  obvious. See Ex. P (20-cv-00015 CogniPower Invalidity Contentions Ex. A) at 1.
                                            31
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 32 of 81 PageID #: 1049




  to the primary-side winding of the power transformer in order to regulate the

  power converter’s output. In an isolated flyback power converter, a forward

  power pulse occurs when the primary-side switch is closed, which allows energy

  to be stored in the power transformer. A flyback power pulse occurs when the

  primary-side switch is opened, which causes energy stored in the power

  transformer to appear at the power transformer’s secondary-side winding and be

  rectified by a secondary-side rectifier for presentation at the power converter’s

  output port as a regulated voltage or current, where the secondary-side rectifier is

  connected in series with the output port and where regulation implies the

  maintenance of a desired voltage or current level at the output port. In an isolated

  flyback power converter, current flows through the power transformer’s

  secondary-side winding only in one direction during a forward power pulse and

  only in the other direction during a flyback power pulse.”); see also Ex. L (’713

  Prosecution History) 1/2/19 Lawson Dec. at ¶ 42.5

           CogniPower’s one complaint is that “during” should not be construed as

  “whenever” but instead as “at some point between the time the forward pulse



  5
    As explained in the intrinsic record, opening the primary-side switch means
  turning it off. Closing the primary-side switch means turning it on. E.g., Ex. L
  (’713 Prosecution History) 7/18/19 Applicant Interview Summary at 1. In other
  words, “closing the switch” means making an electrical connection that allows
  current to flow, like a light switch, whereas “opening the switch” means making a
  gap that prevents current flow (and turns the light off).
                                           32
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 33 of 81 PageID #: 1050




  begins and ends.” However, “during” connotes a length of time rather than a

  single “point” in time. To the extent this is ambiguous, it should be resolved by

  reference to the intrinsic record, which supports Defendants’ position, as detailed

  above and again below.

           The issue is the direction of current flow “during” forward pulses; is it

  always toward the capacitor during forward pulses, or just sometimes? The answer

  is found in the intrinsic record. CogniPower’s present argument directly

  contradicts what it told the Patent Office. What CogniPower told the Examiner

  was far more exacting than its litigation argument allows, and CogniPower fails to

  account for the position it took in order to secure allowance. CogniPower also

  relies almost exclusively on attorney argument about technology, without citation

  to evidence.

           For example, CogniPower told the Examiner that current flows “only in one

  direction” during a forward pulse, and “only in the other direction” during a

  flyback pulse. Ex. L (’713 Prosecution History) 1/2/19 Amendment at 29. That

  position directly contradicts the loose relationship CogniPower now proposes: “at

  some point between the time the forward pulse begins and ends.”

           CogniPower’s new position is also contradicted by other things it told the

  Examiner. For example, it explained the following to the Examiner during an

  interview:


                                              33
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 34 of 81 PageID #: 1051




                  During the Interview, Examiner Deb explained that he had
           interpreted the term “forward pulse” to refer to the phase of power
           converter operation in which power is “forwarded” from the
           transformer to the output node. Mr. Mendelsohn explained that the
           terms “forward pulse” and “flyback pulse” are known terms of art that
           are understood to mean the following:
                  • During a forward pulse, the primary-side switch is closed and
           power is transferred from the input port to the transformer, but not
           from the transformer to the output port; and
                  • During a flyback pulse, the primary-side switch is open and
           power is transferred from the transformer to the output port, but not
           from the input port to the transformer.”

  Ex. L (’713 Prosecution History) 7/18/19 Applicant Interview Summary at 2

  (emphasis added). These remarks underscore how current always flows in

  opposite directions during forward and flyback pulses, respectively. There is

  simply no room for sometimes, as CogniPower now advocates.

           Critically, CogniPower also relied upon this clear division to distinguish

  prior art and secure allowance of its claims. E.g., Ex. L (’713 Prosecution

  History) 8/2/19 Amendment at 17 (“Zhu’s rectifier 313 is poled to charge Zhu’s

  capacitor 314 during flyback pulses, not during forward pulses, of Zhu’s power

  converter 300, as those terms would be understood by those skilled in the art and

  as those terms are explicitly defined in the ’152 patent.”) (emphasis in original);

  see also id. at 17 (similar description of Szepesi prior art); Ex. L (’713 Prosecution

  History) 8/2/19 Second Lawson Dec. at ¶ 28 (re Zhu), 31-33 (re Szepesi); Ex. L

  (’713 Prosecution History) 7/16/19 Interview Summary at 2 (“Specifically,

  Applicant argued that Zhu and Zsepesi fails to teach a first rectifier (500a) poled to

                                             34
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 35 of 81 PageID #: 1052




  charge a first rectifier [sic capacitor] (501a) during forward power converter pulses

  of the flyback converter as shown in Fig. 3 of the invention (US 9,071,152 B2).”).

           This Court should not permit CogniPower to back out of the deal it made

  with the Patent Examiner on this term, either, who was representing the public in

  granting CogniPower a limited patent. Instead, the Court should adopt

  Defendants’ proposed construction, again because it is firmly rooted in the intrinsic

  record and because CogniPower has failed to offer a timely alternative.

                    3.    Plaintiff’s Reply Position

           CogniPower is not “refus[ing] to reveal its own proposed construction.”

  Rather, CogniPower believes that no additional construction of this phrase is

  necessary. See Section A above (discussing scope of duty to construe claims under

  O2 Micro).

           Here, it appears the parties truly dispute only the scope of the phrase

  “rectifier [] poled to charge [a] capacitor during forward pulses” in two respects:

  (1) whether the recited rectifier should be limited to a diode, and (2) whether

  current must flow through the rectifier during the forward pulse or whenever the

  primary power switch is on during a switching cycle. Because there is no basis for

  limiting the term “rectifier” to “diode” or limiting the term “during” to

  “whenever,” the Court should reject Fantasia’s proposal in favor of the original

  claim language.

                                               35
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 36 of 81 PageID #: 1053




           Rectifier vs Diode. The only true dispute between CogniPower and Fantasia

  regarding the term “rectifier” is whether it should be given its full scope,

  encompassing any collection of circuit elements arranged to perform rectification,

  or should be limited to a rectifier built using diodes. If the Court agrees with

  CogniPower that the term “rectifier” should be given its full scope, the best way to

  resolve the dispute is to simply reject Defendant’s proposal term “diode” and use

  the original term “rectifier” rather than rephrasing the term for the sake of

  rephrasing it. See Star Envirotech, 2015 WL 12743875 at *3 (noting that “[w]hen

  claim language does not depart from the ordinary meaning of its terms, no

  paraphrase—however artful—will capture the meaning of those terms as precisely

  as the terms themselves”).

           As generally recognized by Fantasia’s proposed construction, a rectifier is a

  circuit element that allows current to flow through it in one direction only. See also

  Ex. Q, Modern Dictionary of Electronics (7th ed., 2000), Rectifier, p. 631

  (“[d]evice that converts alternating current into unidirectional current by permitting

  appreciable current in one direction only”). As previously discussed, a rectifier can

  be built using a number of different electronic components, including a diode,

  multiple diodes, a transistor, multiple transistors, or other collections of circuit

  elements. See CogniPower Opening, Section A; see also Ex. Q, Modern Dictionary

  of Electronics (7th ed., 2000), Transistor, p. 795 (“[a]n active semiconductor


                                             36
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 37 of 81 PageID #: 1054




  device having three or more electrodes and capable of performing almost all the

  functions of tubes, including rectification and amplification”) (emphasis added);

  Rectifier Diode, p. 631 (“[a] diode that exhibits an asymmetrical voltage-current

  characteristic and is used for current and voltage rectification”).

           Looking to the claim language as written, the question is not whether it

  makes sense to talk about a stand-alone diode or a stand-alone transistor as being

  poled; rather, the question is whether it makes sense to talk about a rectifier as

  being poled. It does. Because a rectifier allows current to flow in only one

  direction, the orientation of the rectifier is fundamental to its operation regardless

  of the underlying components used to build it. A comparison of the original claim

  language with Fantasia’s proposed construction demonstrates that Fantasia clearly

  understands, as would one of ordinary skill in the art, that the term “poled” is

  simply being used to describe the orientation of the claimed rectifier. Indeed,

  Fantasia does not include the term “poled” in its proposed construction but rather

  replaces the phrase “poled to charge [a] capacitor” with the phrase “which is

  oriented to allow current to flow through it to the capacitor.” In the context of the

  claim language as written, nothing about the term “poled” implies anything about

  the underlying components or topology used to build the claimed rectifier; rather, it

  is used to indicate the direction of current flow.




                                             37
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 38 of 81 PageID #: 1055




           Turning to the prosecution history, as Fantasia points out, “[h]ow the

  claimed rectifier is poled was also a key point during prosecution.” But each

  passage cited by Fantasia discusses how the claimed rectifier is poled as compared

  to, for example, “Zhu’s rectifier.” These discussions before the PTO are applicable

  to any rectifier, regardless of its particular implementation.

           Further, as previously discussed, the patentees made explicitly clear that a

  rectifier was not merely a synonym for diode in responding to the Examiner’s

  Statement of Reasons for Allowance (the “Statement”). See Ex. J, `031 Prosecution

  History, 4/20/2018 Comments on Statement of Reasons for Allowance. Because it

  was unclear whether the examiner viewed the terms “diode” and “rectifier” to be

  synonymous based on the Examiner’s Statement of Reasons for Allowance, the

  patentees explained to the examiner that:

           [N]either independent claim 1 nor independent claim 10 recites that the
           second rectifier is a diode and a capacitor. . . . [T]o the extent that the
           Statement differs from the language of any of the independent claims,
           the Applicant rejects any narrowing or limitations that might possibly
           result from such differences.

  See Ex. J, `031 Prosecution History, April 20, 2018 Comments on Statement of

  Reasons for Allowance. Patentees received their Issue Notification on August 21,

  2018 without any objection from the Examiner. Ex. K, `031 Prosecution History,

  August 21, 2018 Issue Notification.




                                               38
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 39 of 81 PageID #: 1056




           During vs Whenever. Fantasia completely misapprehends the prosecution

  history it cites. For example, the full sentence from the 1/2/29 Amendment cited by

  Fantasia reads:

           In an isolated flyback power converter, current flows through the
           power transformer’s secondary-side winding only in one direction
           during a forward power pulse and only in the other direction during a
           flyback power pulse.

  Ex. L, `713 Prosecution History, 1/2/19 Amendment, p. 29 (emphasis added). This

  passage is discussing current flow through the power transformer’s secondary-side

  winding, not the recited rectifier. The same is true for the Applicant Interview

  Summary Fantasia cites. See id. at 7/18/19 Applicant Interview Summary, p. 2.

  While the recited rectifier may be connected to the secondary winding, it does not

  necessarily conduct the same current as the secondary winding. Indeed, the recited

  rectifier’s purpose is to limit conduction of current between the winding and the

  capacitor to a certain direction during a certain time period—namely the forward

  pulse. And Fantasia’s proposed construction is even further removed from the

  conditions of the current in the secondary-side winding. Fantasia’s proposed

  construction attempts to directly link the condition of the current in the recited

  rectifier to the state of the primary-side switch.

           Nothing cited or argued by Fantasia actually addresses CogniPower’s issue

  with the scope of Fantasia’s proposed construction. The figure below illustrates the

  difference in scope between “during” and “whenever.” If Fantasia’s proposed term

                                             39
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 40 of 81 PageID #: 1057




  “whenever” was included in the construction, the phrase “rectifier [] poled to

  charge [a] capacitor during forward pulses” would apply only to the circumstance

  highlighted in blue below. However, keeping the actual claim language, the phrase

  “rectifier [] poled to charge [a] capacitor during forward pulses” applies to all

  circumstances shown below, and many more. In fact, it covers any circumstance

  where the current flows from the winding to the capacitor at some point between

  the time the forward pulse begins and ends.




           As discussed in CogniPower’s opening, a diode used as a rectifier simply

  cannot conduct “whenever the primary power switch is on during a switching

  cycle” because the diode’s inherent forward voltage drop will introduce a time

  delay between the time the forward pulse appears and the time the diode will begin

  conducting. See CogniPower’s Opening, Section B. Similarly, in the case of

  synchronous rectification, the control signal is asserted and de-asserted such that

                                            40
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 41 of 81 PageID #: 1058




  there is not perfect synchronization between the “primary power switch” and the

  synchronous rectifier. See id.

           Fantasia attempts to narrow the scope of the claims without any basis. This

  attempt should be rejected. Again, the simplest way to resolve this dispute in claim

  scope is to simply reject Fantasia’s proposal and keep the existing claim language.

                    4.    Defendants’ Sur-reply Position

           Rectifier: CogniPower has no response to Defendants’ key points that all

  disclosed rectifiers in the specification are diodes and that the patent lacks written

  description support for “synchronous rectifiers.” This is confirmed by

  CogniPower’s position in the parallel Power Integrations case, where CogniPower

  stated a patent disclosing a diode “rectifier” does not thereby automatically

  disclose a “synchronous rectifier.” See Ex. P (20-cv-00015 CogniPower Invalidity

  Contentions Ex. A) at 1.

           CogniPower also misreads the prosecution history. As explained in

  Defendants’ answering brief, when CogniPower told the Examiner the second

  rectifier is not “a diode and a capacitor,” it meant the capacitor was an additional

  component. See Ex. M (’031 Prosecution History) 4/20/18 Comments on

  Statement of Reasons for Allowance at 1 (emphasis added). That the rectifiers in

  question were diodes was beyond dispute.




                                              41
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 42 of 81 PageID #: 1059




           Finally, Defendants demonstrated that “poled” proves the claimed rectifier is

  a diode, and CogniPower responds merely by saying that the poles of a rectifier

  depend upon its orientation. That misses the point. CogniPower has no counter to

  Defendants’ proof that a transistor lacks poles. That means the claimed rectifier

  cannot be a transistor. It has to be diode.

           During: By advocating no construction, CogniPower again takes the

  position that the concessions it made to the Examiner should have no effect. This

  is wrong. Moreover, CogniPower’s response is again based on attorney argument,

  including a made-up table and assertions about “time delay” with no support

  whatsoever.

           As demonstrated in Defendants’ answering brief, CogniPower told the

  Examiner that current flows “only in one direction” during a forward pulse, and

  “only in the other direction” during a flyback pulse. Ex. L (’713 Prosecution

  History) 1/2/19 Amendment at 29. That position directly contradicts the loose

  relationship CogniPower now proposes, where “during” just means “at some

  point.” To the contrary, what CogniPower told the Examiner means current flows

  only one way during the entire forward pulse—that is, whenever there is a forward

  pulse—and only the other way during the flyback pulse—that is, whenever there is

  a flyback pulse. CogniPower’s double use of “only” allows no other result.




                                             42
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 43 of 81 PageID #: 1060




           CogniPower’s argument that the quoted passage refers to the secondary-side

  winding, and not the recited rectifier, is nonsensical. The patent says “forward

  pulses on the secondary winding of transformer 100c charge a capacitor.” Ex. N

  (’031 Patent) at 6:7-9. In the context of the claim phrase at issue—“rectifier []

  poled to charge [a] capacitor during forward pulses”—the forward pulses on the

  winding are the same forward pulses that pass through the rectifier and charge the

  capacitor. CogniPower’s quoted statement to the Examiner fully applies.

           CogniPower’s reply also admits that “forward pulses” refer to the time

  period when the primary switch is on when it says “the recited rectifier’s purpose

  is to limit conduction of current between the winding and the capacitor to a certain

  direction during a certain time period—namely the forward pulse.” See also Ex. L

  (’713 Prosecution History) 1/2/19 Amendment at 29. This means Defendants’

  construction is correct to state that the claimed rectifier must be oriented to allow

  current to flow through it to the capacitor whenever the primary switch is on.

           C.       “using a rectifier to charge a capacitor during forward pulses”
                    (`031 Patent, claim 18)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Using a diode that converts alternating
           current to direct current, which is oriented to allow current to flow
           through it to a capacitor whenever the primary power switch is on
           during a switching cycle.




                                                43
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 44 of 81 PageID #: 1061




                    1.    CogniPower’s Opening Position

           Fantasia’s proposed construction for “using a rectifier to charge a capacitor

  during forward pulses” is substantively identical to its proposed construction for

  “rectifier [] poled to charge [a] capacitor during forward pulses,” and should be

  rejected for the same reasons discussed in Section B.1.

                    2.    Defendants’ Answering Position

           This construction raises the same issues as Section B above, which is

  incorporated by reference. Again, “during forward pulses” means “whenever” and

  not just at some “point” because this is how the invention in fact operates and is

  what CogniPower told the Examiner to secure allowance of its claims.

                    3.    Plaintiff’s Reply Position

           Fantasia’s proposed construction raises the same issues as in Section B

  above, which is incorporated by reference.

                    4.    Defendants’ Sur-reply Position

           The parties agree this construction raises the same issues as Section B above,

  which is incorporated by reference.

           D.       “arranged in circuit” (`031 Patent, claims 1, 10, and 64)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Indefinite – A POSITA would not
           understand this terminology in context and there is no intrinsic evidence
           explaining what it means to be “arranged in circuit” or not.

                                                44
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 45 of 81 PageID #: 1062




                       1.      CogniPower’s Opening Position

           “[A] claim is indefinite if its language ‘might mean several different things

  and no informed and confident choice is available among the contending

  definitions.’” Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366,

  1371 (Fed. Cir. 2015) (quoting Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S.

  898, 2130 n.8 (2014)). Fantasia has the burden of proving indefiniteness by clear

  and convincing evidence. BASF, 875 F.3d at 1365. Fantasia cannot meet its

  burden, and so its proposal must be rejected. Further, the specification gives ample

  examples showing elements “arranged in circuit.”

           In relevant part, the disputed claim term “arranged in circuit” appears in the

  claims as follows:

           `031 Patent, claims 1, 10 and 64:
                                                        ***
                (i)         a primary winding arranged in circuit with the input port and
                            the switch
                (ii)        a secondary winding arranged in circuit with a [first
                            rectifier/rectifier] and [the/an] output port
                                                        ***

           The `031 Patent’s specification gives direct examples of a primary winding

  arranged in circuit with an input port. For example, the `031 Patent’s specification

  explains the following with respect to one of many potential embodiments:

           Terminals 11a and 12a constitute a power input port that places source
           5a in circuit with a primary winding 101a of a transformer 100a and
           with a commutating switch 200a, which is usually a MOSFET but may
           be a BJT or any other suitable electronic switch.

                                                    45
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 46 of 81 PageID #: 1063




  `031 Patent, 2:32-36 (referencing Fig. 1, emphasis added). Figure 1 of the

  `031 Patent then illustrates an input port arranged in circuit with a primary winding

  of a transformer as shown below:




                            `031 Patent, Fig. 1 (emphasis added)

           The specification specifically illustrates this in additional embodiments as

  well. For example, the specification explains:

           As in FIG. 1, a transformer 100c primary winding 101c is in circuit
           with a switch 200c and terminals 11c and 12c.

  `031 Patent, 6:1-4 (referencing Fig. 3, emphasis added). Like Figure 1, Figure 3

  illustrates an input port arranged in circuit with a primary winding of a

  transformer.




                                              46
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 47 of 81 PageID #: 1064




                            `031 Patent, Fig. 3 (emphasis added)

           Similarly, the `031 Patent’s specification gives direct examples of a

  secondary winding arranged in circuit with an output port. For example, the

  `031 Patent’s specification explains the following with respect to one of many

  potential embodiments:

           A diode 300a and a capacitor 301a form a rectifier circuit to rectify and
           filter voltage pulses from winding 104a to supply power through a
           power output port comprising terminals 13a and 14a to an external
           load represented by resistor 7a connected in circuit therewith, one end
           of which may be referred to a floating common 8a.

  `031 Patent, 2:51-56 (referencing Fig. 1, emphasis added). Figure 1 shows this:




                                              47
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 48 of 81 PageID #: 1065




                           `031 Patent, Fig. 1 (emphasis added)

           The `031 Patent’s specification offers many other examples of circuit

  elements arranged in circuit with one another. For example, the Specification

  explains:

           Responsive to its clock pulse, flip-flop 220d turns ON a switch 200d,
           preferably a MOSFET, ON Semiconductor type NDD02N60, which is
           in circuit with a primary winding 101d of a transformer 100d, with a
           sense resistor 209d, and with terminals 11d and 12d.

  `031 Patent, 7:4-8 (referencing Fig. 4, emphasis added). The figures show all of

  these elements in circuit with one another. For example:




                                            48
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 49 of 81 PageID #: 1066




                            `031 Patent, Fig. 4 (emphasis added)

           As an additional example, the specification explains:

           Therefore, transformer 100d is fitted with an auxiliary winding 102d,
           which is connected in circuit with an inductor 235d, a diode 241d, and
           a switch 233d, preferably a MOSFET.

  `031 Patent, 8:43-46 (referencing Fig. 4, emphasis added). Figure 4 then illustrates

  via schematic the topology of these recited in-circuit elements:




                            `031 Patent, Fig. 4 (emphasis added)


                                             49
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 50 of 81 PageID #: 1067




           Because the claim term “arranged in circuit” apprises one of ordinary skill in

  the art the of scope of what is claimed with reasonable certainty and therefore is

  not indefinite. See Nautilus, 572 U.S. at 901.

                    2.    Defendants’ Answering Position

           Defendants understand the Court may wish to decide indefiniteness at a later

  stage in the case, particularly if recourse to extrinsic evidence is needed, but

  Defendants believe the issue presented here is appropriate for resolution at the

  claim construction stage since the Court need only consider intrinsic evidence.

           The problem is that the patent creates unresolvable ambiguity by its use of

  the terms “connected,” “arranged in circuit,” “connected in circuit,” and

  “galvanically connected to,” the latter two of which are identified in the following

  Sections E and F. All of the claim elements form an electrical circuit. So if these

  terms just mean directly or indirectly connected such that electricity can flow, as

  CogniPower argues, why do the claims specify that only certain elements are

  “arranged in circuit” or “connected in circuit”?

           The specification, in fact, further creates ambiguity because it does provide

  some express definitions, but then fails to explain how the terms at issue are

  different. Specifically, the specification recites:

           Also for purposes of this description, the terms “couple,” “coupling,”
           “coupled,” “connect,” “connecting,” or “connected” refer to any manner
           known in the art or later developed in which energy or signals are allowed to

                                             50
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 51 of 81 PageID #: 1068




           be transferred between two or more elements, and the interposition of one or
           more additional elements is contemplated, although not required.
           Conversely, the terms “directly coupled,” “directly connected,” etc., imply
           the absence of such additional elements.

  Ex. N (’031 Patent) at 10:54-63. This discussion fails to mention what “arranged

  in circuit” or “connected in circuit” mean, or how they are the same or different

  from the terms and phrases, such as “connected”, that are defined.

           The claims themselves fail to solve the ambiguity because they use multiple

  different phrases for the relationship between elements, yet also fail to indicate

  why the different terms are used. For example, claim 1 of the ’031 patent claims

  “galvanic isolation circuitry” that includes “a primary winding arranged in circuit

  with the input port and the switch and (ii) a secondary winding arranged in circuit

  with a first rectifier and the output port.” If both the primary winding and the

  secondary winding are part of the galvanic isolation “circuity,” what is meant by

  saying the primary winding is “arranged in circuit” with the input port and the

  secondary winding is “arranged in circuit” with a first rectifier and the output port?

  Are the two windings not also in a circuit with each other? Is the primary winding

  not in a circuit with the first rectifier?

           The same claim adds to the confusion by reciting that a demand pulse

  generator is “galvanically connected to the secondary winding.” As discussed

  below in Section E, CogniPower argues “galvanically connected” refers to any

  electrical connection, and not just a direct connection. If so, what is special about

                                               51
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 52 of 81 PageID #: 1069




  the galvanic connection between the demand pulse generator and the secondary

  winding? Are not all the components in the claimed “circuitry” electrically

  connected? And claim 1 also recites “a load connected to the output port,” yet it is

  unclear how this connection is different from (or the same as) the “galvanically

  connected” elements or the elements “arranged in circuit.”

           Claim 18 adds even more confusion by reciting “the rectifier and the

  capacitor are connected in circuit with the output-port side of the galvanic

  isolation circuitry.” How is this different from “arranged in circuit”?

           The problem is that a person of ordinary skill in the art would have no way

  of knowing whether components are “arranged in circuit” or “connected in circuit”

  because the intrinsic record fails to set forth a definition of either. Notably, all of

  the specification examples that CogniPower cites refer just to “in circuit” without

  the words “arranged” or “connected,” and none of the examples provides a test for

  distinguishing electrical connections that are “in circuit” from those that are not.

  CogniPower provides no help because it fails even to propose a construction.

           CogniPower’s suggestion that all of these different phrases mean the same

  thing is also inconsistent with the presumption that each claim term should have

  meaning. E.g., Innova/Pure Water, 381 F.3d at 1119 (“all claim terms are

  presumed to have meaning in a claim”). Similarly, under the doctrine of claim

  differentiation, differences in how claims are worded are presumed to matter.


                                             52
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 53 of 81 PageID #: 1070




  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1252 (Fed. Cir. 2008)

  (“Under the doctrine of claim differentiation, ‘the presence of a dependent claim

  that adds a particular limitation gives rise to a presumption that the limitation in

  question is not present in the independent claim.’”).

           The ambiguity of CogniPower’s clams is a significant problem because

  patent claims are like deeds to land. They are supposed to define the metes and

  bounds in a way the public can understand so they can avoid trespass. E.g.,

  Halliburton, 514 F.3d at 1249 (“Because claims delineate the patentee’s right to

  exclude, the patent statute requires that the scope of the claims be sufficiently

  definite to inform the public of the bounds of the protected invention, i.e., what

  subject matter is covered by the exclusive rights of the patent. Otherwise,

  competitors cannot avoid infringement, defeating the public notice function of

  patent claims.”; affirming summary judgment of indefiniteness). Here, the claims

  do not fulfill that basic function, and should be held indefinite.

                    3.    Plaintiff’s Reply Position

           Fantasia’s assertion that the `031 Patent’s claims’ inclusion of minor

  variations in language—namely “connected,” “arranged in circuit,” and “connected

  in circuit”—somehow renders claims 1, 10, and 64 invalid is pedantic and

  unsupported by law. As recognized by Fantasia, “[a]ll of the claim elements form

  an electrical circuit.” Fantasia’s Response, Section D. Faced with similar minor

                                               53
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 54 of 81 PageID #: 1071




  variations, the Federal Circuit has recognized that there are limits to the general

  presumption that different words and phrases carry different scopes.

           For example, in Pickholtz v. Rainbow Techs., Inc., the Federal Circuit

  considered whether the terms “computer” and “computer system” should be given

  different meaning where the term “computer system” was used in the specification

  and the term “computer” was used in the claims. 284 F.3d 1365, 1373 (Fed. Cir.

  2002). Noting that the patent “provide[d] no indication that the two terms mean

  different things” and that “nothing in the patent itself explicates their relationship

  or indicates any difference in meaning” the Federal Circuit found that the two

  terms should be treated synonymously and regarded the word “system” as

  surplusage. Id; see also Skyhook Wireless, Inc. v. Google, Inc., 2012 WL 4076180,

  at *13 (D. Mass. Sept. 14, 2012) (“The court sees no difference between

  ‘substantially all’ and ‘all but an insignificant number,’ and the latter term provides

  no additional clarity. The term does not require construction”).

           Here, as in Pickholtz and as noted by Fantasia, the specification does not

  delineate a difference in meaning between the phrases “connected,” “arranged in

  circuit,” and “connected in circuit.” 284 F.3d at 1373; Fantasia’s Response,

  Section D. Further, Fantasia’s acknowledgement that “[a]ll of the claim elements

  form an electrical circuit” demonstrates that Fantasia knows what these phrases

  mean. Fantasia’s Response, Section D. These phrases should be treated


                                             54
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 55 of 81 PageID #: 1072




  synonymously, and this Court should reject Fantasia’s contention that the claims

  including these phrases are indefinite.

                    4.    Defendants’ Sur-reply Position

           CogniPower invites error by asking the Court to rewrite the claims to avoid

  indefiniteness. Even where a claim makes no sense as drafted, it is not the job of

  the Court to rewrite claims to preserve their validity. Chef Am., Inc. v. Lamb-

  Weston, Inc., 358 F.3d 1371, 1374 (Fed. Cir. 2004) (the Federal Circuit “repeatedly

  and consistently has recognized that courts may not redraft claims, whether to

  make them operable or to sustain their validity.”); see also Allen Eng’g Corp. v.

  Bartell Indus., Inc., 299 F.3d 1336, 1349 (Fed. Cir. 2002) (“It is not our function to

  rewrite claims to preserve their validity . . . Moreover, it is of no moment that the

  contradiction is obvious: semantic indefiniteness of claims ‘is not rendered

  unobjectionable merely because it could have been corrected’”; declining to

  rewrite claims and finding them indefinite).

           Here, the fact that all claimed elements are already part of an electrical

  circuit is the problem, not the solution. A person of skill in the art has no way to

  judge whether particular elements are “arranged in circuit,” “connected in circuit,”

  or “galvanically connected to,” as claimed. And arguing, as CogniPower does, that

  all of these expressions just mean “connected” flies in the face of the rule against

  rewriting claims. Pickholtz v. Rainbow Techs., Inc., 284 F.3d 1365 (Fed. Cir.

                                              55
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 56 of 81 PageID #: 1073




  2002), cited by CogniPower, is not to the contrary. It merely held the terms

  “computer,” as used in claims of a patent, and “computer system,” as used in the

  specification, were synonymous. Id. at 1373. Indefiniteness was not even at issue.

           The Court should hold the claim terms “arranged in circuit” and “connected

  in circuit” indefinite.

           E.       “connected in circuit” (`031 Patent, claims 18, 24, 35, 36, 48, 51,
                    and 63)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Indefinite – A POSITA would not
           understand this terminology in context and there is no intrinsic evidence
           explaining what it means to be “connected in circuit” or not.

                    1.    CogniPower’s Opening Position

           As with “arranged in circuit,” Fantasia cannot meet its burden of proving

  indefiniteness by clear and convincing evidence, and its contention should be

  rejected. Further, the specification gives ample examples showing elements

  “connected in circuit.”

           In relevant part, the disputed claim term “connected in circuit” appears in the

  claims as follows:

           `031 Patent, claim 18:
                                                 ***
                wherein the rectifier and the capacitor are connected in circuit with
                the output-port side of the galvanic isolation circuitry
                                                 ***



                                                56
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 57 of 81 PageID #: 1074




           `031 Patent, claims 24, 35, 36, 48, 51, and 63:
                                              ***
                an input-side coupled inductor connected in circuit to [an/the]
                [input-side commutating switch/switch]; and
                 an output-side coupled inductor connected in circuit to [a/the]
                [demand pulse generator/second pulse source circuitry].
                                              ***

           Like the secondary winding arranged in circuit with the output port, the

  `031 Patents’ specification describes and gives an exemplar schematic of a rectifier

  (a diode in the example, although it could be a synchronous rectifier or other

  topology as described above) and capacitor connected in circuit with an output

  port:

           A diode 300a and a capacitor 301a form a rectifier circuit to rectify
           and filter voltage pulses from winding 104a to supply power through a
           power output port comprising terminals 13a and 14a to an external
           load represented by resistor 7a connected in circuit therewith, one end
           of which may be referred to a floating common 8a.

  `031 Patent, 2:51-56 (referencing Fig. 1, emphasis added). Figure 1 shows this:




                             `031 Patent, Fig. 1 (emphasis added)
                                             57
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 58 of 81 PageID #: 1075




           The claim term “connected in circuit” apprises one of ordinary skill in the art

  the scope of what is claimed with reasonable certainty and therefore is not

  indefinite. See Nautilus, 572 U.S. at 901.

                    2.    Defendants’ Answering Position

           This construction raises the same issues as Section D above, which is

  incorporated by reference.

                    3.    Plaintiff’s Reply Position

           Fantasia’s assertion of indefiniteness raises the same issues as in Section D

  above, which is incorporated by reference.

                    4.    Defendants’ Sur-reply Position

           The parties agree this construction raises the same issues as Section D

  above, which is incorporated by reference.

           F.       “galvanically connected to” (`031 Patent, claims 1 and 10)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Having a direct electrical connection to,
           on the same side of a galvanic isolation barrier.

                    1.    CogniPower’s Opening Position

           Fantasia’s proposal should be rejected because it directly contradicts the

  specification. The specification states:

           Also for purposes of this description, the terms “couple,” “coupling,”
           “coupled,” “connect,” “connecting,” or “connected” refer to any

                                               58
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 59 of 81 PageID #: 1076




           manner known in the art or later developed in which energy or signals
           are allowed to be transferred between two or more elements, and the
           interposition of one or more additional elements is contemplated,
           although not required. Conversely, the terms “directly coupled,”
           “directly connected,” etc., imply the absence of such additional
           elements.

  `031 Patent, 10:54-62.

           The claim term “galvanically connected to” does not include the word

  “direct” or any other indication that a direct connection—i.e., a connection

  between two elements without the interposition of additional elements—is

  required. By including the term “direct electrical connection,” Fantasia’s proposed

  construction burdens the meaning of “galvanically connected to” with additional

  limitations that are not present or contemplated. Because Fantasia’s proposal

  contradicts the specification and is unduly narrow it should be rejected.

                    2.    Defendants’ Answering Position

           If “galvanically connected to” simply means any electrical connection, as

  CogniPower argues, then this claim element raises the same indefiniteness problem

  discussed in Section D. How is “galvanically connected” different from “arranged

  in circuit,” and if they are the same thing, why are different words used?

  CogniPower offers no explanation.

           However, unlike CogniPower, Defendants have proposed a construction of

  “galvanically connected to” that gives it meaning. Moreover, while the term

  “galvanically connected to” does not appear in the specification or prosecution

                                             59
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 60 of 81 PageID #: 1077




  history, Defendants’ proposal is consistent with one of the purposes of the

  invention, which is to provide “galvanic isolation” circuity. See Ex. N (’031

  Patent) at Abstract (“The present invention provides a switched-mode power

  converter with regulation demand pulses sent across a galvanic isolation barrier.”).

  It makes sense that “galvanically connected” circuity refers to components present

  on the same side of a “galvanic isolation barrier”; if the connection reached across

  the isolation barrier, the power converter as a whole would not be galvanically

  isolated. In other words, the same components cannot both be “galvanically

  isolated” and “galvanically connected” as CogniPower seems to be contending.

  Rather, the use of “galvanically connected” suggests the opposite of galvanically

  isolated, and therefore must mean that the components described as “galvanically

  connected” must have a direct electrical connection to each other on the same side

  of the galvanic isolation barrier.

           Because Defendants’ proposal is consistent with the intrinsic record and

  avoids indefiniteness, and because CogniPower has not provided a timely

  alternative construction, the Court should adopt Defendants’ construction.

                    3.    Plaintiff’s Reply Position

           As recognized by Fantasia, the specification does give express meaning to

  the term “direct.” `031 Patent, 10:54-62; Fantasia’s Response, Section D. The

  predominant problem with Fantasia’s proposed construction for “galvanically

                                               60
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 61 of 81 PageID #: 1078




  connected to” is that it includes the term “direct” without respecting the

  specification’s use of that term. As explained in the specification, “connected,” for

  example, refers to “any manner known in the art or later developed in which

  energy or signals are allowed to be transferred between two or more elements, and

  the interposition of one or more additional elements is contemplated, although not

  required.” `031 Patent, 10:54-62. The phrase “directly connected,” however,

  “impl[ies] the absence of such additional elements,” but the claims and

  specification give examples of galvanically connected elements that do include the

  interposition of additional elements. Id.

           For example, `031 Patent Claims 1 and 10 recite a capacitor and a second

  rectifier “both galvanically connected to” the secondary winding of a transformer.

  In the example embodiment of FIG. 4, capacitor 419d is an example of the recited

  capacitor, rectifier 418d is an example of the recited second rectifier, and winding

  104d of power transformer 100d is an example of the recited secondary winding.

  As shown below, exemplar second rectifier 418d does not have a “direct”

  connection to winding 104d because of the interposition of capacitors 416d and

  419d, the interposition of rectifier 417d, and the interposition of auxiliary regulator

  420d. Nevertheless it is galvanically connected to winding 104d.




                                              61
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 62 of 81 PageID #: 1079




                             `031 Patent, Fig. 4 (emphasis added)

           Further, note that exemplar capacitor 419d is galvanically connected to

  winding 104d and has a “direct electrical connection” this winding.

           As illustrated above, importing the term “directly” into any construction of

  the phrase “galvanically connected to” would exclude embodiments shown in the

  patent and therefore must be rejected.

                    4.    Defendants’ Sur-reply Position

           CogniPower says the specification defines “direct” connections, but ignores

  the fact that there is no definition given for “galvanic” connections. If the Court

  gives no construction, as CogniPower urges, that would make this term indefinite

  too. But that need not be the result, because Defendants’ proposed construction

  gives the claim term meaning. CogniPower argues against the use of the word



                                              62
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 63 of 81 PageID #: 1080




  “direct,” but says nothing about “on the same side of a galvanic isolation barrier.”

  In addition, CogniPower is wrong that the patent discloses examples of

  galvanically connected components that are not directly connected. CogniPower’s

  assertion that Figure 4 depicts a capacitor and second rectifier indirectly connected

  to the secondary winding is unsupported attorney argument (and also wrong).

           Because CogniPower has failed to propose an alternate construction, the

  Court should adopt Defendants’ proposal.

           G.       [intentionally omitted because of the parties’ agreement regarding the
                    previously disputed “selectively gate” / “gating” terms]



           H.       “a leading edge of a single demand pulse will turn on the switch
                    independent of other demand pulses” (`031 Patent, claims 32, 34, 45,
                    47, 60, and 62)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Indefinite – A POSITA would not
           understand this terminology in context and there is no intrinsic evidence
           explaining what it means to be “independent of other demand pulses”

                    1.    CogniPower’s Opening Position

            “[A] claim is indefinite if its language ‘might mean several different things

  and no informed and confident choice is available among the contending

  definitions.’” Media Rights, 800 F.3d at 1371. Fantasia has the burden of proving

  indefiniteness by clear and convincing evidence. BASF, 875 F.3d at 1365. Fantasia

  cannot meet its burden, and so its proposal must be rejected. CogniPower will
                                               63
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 64 of 81 PageID #: 1081




  revisit Fantasia’s argument if necessary once Fantasia clarifies its purported

  confusion.

                    2.    Defendants’ Answering Position

           Defendants again understand the Court may prefer to defer indefiniteness to

  the summary judgment stage, but Defendants preserve the issue here and suggest

  the Court may wish to resolve the issue presented now, because it turns on the

  intrinsic evidence and the plain English meaning of the word “independent.”

           As background, the claim term at issue is curious because it recites a feature

  never discussed in the patent specification. The specification never says the

  “leading edge” of a “single demand pulse” turns the switch on independent of other

  demand pulses, or describes the invention that way. Indeed, the specification never

  even mentions “independent,” “leading edge” or “single demand pulse.”

           In addition, the claims’ use of the word “independent” is indefinite because

  it contradicts how the invention is described and claimed in the patent. Turning on

  the switch depends upon “other demand pulses” because the generation of demand

  pulses is a continuous process performed in response to a closed feedback loop. In

  other words, because the output is regulated in a closed loop, and the demand

  pulses are the feedback, the turn on timing in any given cycle will be dependent on

  the prior stream of previous feedback demand pulses. Therefore, “a single demand

  pulse” cannot turn on the switch “independent of other demand pulses.”

                                             64
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 65 of 81 PageID #: 1082




           The “independent” limitation appears in claims that explicitly include

  feedback loops. For example, claim 32 contains the “independent” limitation and

  depends upon claim 18, which recites that the switch is regulated by “comparing a

  feedback signal based on a voltage or current at the output port with a reference

  signal that is galvanically associated therewith.” Other claims do not use the word

  “feedback,” but CogniPower made clear that “demand pulses,” which appear in all

  asserted claims, imply “feedback.” See Ex. L, (’713 Prosecution History) 11/6/18

  Interview Summary Agenda at 4 (“Feedback (i.e., demand pulses)”); Ex. L (’713

  Prosecution History) 1/2/19 Amendment at 15 (“the feedback in Fig. 1 [of

  CogniPower’s patent] consists of demand pulses”). The patent specification also

  confirms that the patented invention uses a feedback signal: “Resistor 405b,

  preferably about 82K for a 5V output, provides feedback by robbing resistor 404b

  current from the current mirror of dual-transistor 402b as output voltage increases,

  thus setting operating frequency roughly in proportion to the demand of load 7b.”

  Ex. N (’031 Patent) at 5:56-60. Furthermore, the patent explains that such

  feedback loops were a known technique for regulating converter output:

                  Converters are also known wherein an analog voltage reflection
           of the converter output voltage seen on a primary-side winding is
           processed to generate a primary-side analog feedback signal which is
           used to control the commutating signals applied to the commutating
           switch to regulate converter output on its secondary side.

  Ex. N (’031 Patent) at 1:59-65.


                                             65
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 66 of 81 PageID #: 1083




           Thus, turning on the switch depends not only on the current demand pulse,

  but also on previous demand pulses, due to the feedback mechanism. This creates

  the indefiniteness problem. It is simply not possible for turn on in a given cycle to

  depend on one pulse and be “independent” of others, as the word “independent” is

  used in ordinary English.6 Moreover, as noted above, the specification nowhere

  mentions “independent,” “leading edge,” or “single demand pulse,” so the patentee

  has not chosen to be a lexicographer, and CogniPower has offered no timely

  construction.

           This means the claims reciting “independent” cannot be understood by a

  person of ordinary skill and are indefinite. E.g., Trustees of Columbia Univ. in

  City of New York v. Symantec Corp., 811 F.3d 1359, 1366-67 (affirming finding of

  indefiniteness where claims were internally inconsistent; “[T]he claims describe

  the step of extracting machine code instructions from something that does not have

  machine code instructions. The claims are nonsensical in the way a claim to

  extracting orange juice from apples would be, and are thus indefinite.”) (citation

  omitted). This Court should hold the same.




  6
   For example, Google says independent means “not connected with another or
  with each other; separate.” See https://www.google.com (“define independent,”
  definition 4).
                                            66
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 67 of 81 PageID #: 1084




                    3.    Plaintiff’s Reply Position

           Fantasia’s contention that “‘a single demand pulse’ cannot turn on the switch

  ‘independent of other demand pulses’” is nonsensical. For example, the first

  demand pulse will turn on the switch even though, by definition, there have not

  been any prior demand pulses. The second demand pulse will also turn on the

  switch, but in that case, there has been a prior demand pulse. In both cases—the

  first where “other demand pulses” do not exist and the second where “other

  demand pulses” do exist—the switch is turned on. The word “independent” does

  not create an internal inconsistency; instead, it highlights the fact that whether the

  switch is turned on in response to the leading edge of a given demand pulse does

  not depend on the existence of “other demand pulses.”

           Of note, Fantasia’s entire argument for indefiniteness of this claim term rests

  on an alleged internal inconsistency that does not exist. Fantasia has not claimed

  that the phrases “independent,” “leading edge,” or “single demand pulse,” standing

  alone are indefinite. Because Fantasia cannot meet its burden of proving

  indefiniteness by clear and convincing evidence, its request to invalidate `031

  Patent, claims 32, 34, 45, 47, 60, and 62 should be denied. See BASF Corp. v.

  Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017).




                                               67
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 68 of 81 PageID #: 1085




                    4.    Defendants’ Sur-reply Position

           CogniPower’s reply confirms there is an indefiniteness problem. It says that

  Defendants do not challenge the meaning of “independent,” “leading edge” or

  “single demand pulse”—but they do, because these terms do not appear in the

  specification, and do not make sense in the claims.

           In addition, putting aside the “first” demand pulse, CogniPower does not

  dispute that each demand pulse depends upon previous demand pulses in the sense

  that they are part of a feedback loop. CogniPower fails to explain how a demand

  pulse that is derived from previous demand pulses can be “independent” of them in

  the ordinary sense of that word.

           Finally, if CogniPower is arguing the claim only applies to the first demand

  pulse, this creates a new indefiniteness problem because that is not how the claim

  is phrased. Moreover, at the time of the first demand pulse, no other demand pulse

  exists, so it does not make sense to talk about whether one pulse is independent of

  another. If desired, Defendants can supply an expert declaration to explain in

  further detail why this limitation is unclear to a person of ordinary skill.

           I.       “wherein the determination of when to turn off the primary-side
                    switch is originated on the primary side and not on the secondary
                    side” (`713 Patent, claims 18 and 48)

           COGNIPOWER’S PROPOSAL: No construction necessary.




                                               68
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 69 of 81 PageID #: 1086




           FANTASIA’S PROPOSAL: When the primary switch turns off in any
           given cycle is dependent solely on inputs generated on the primary side
           with no control from any secondary side signals.

                    1.    CogniPower’s Opening Position

           Fantasia’s proposed construction introduces additional limitations that

  unduly narrow the scope of the claims and should be rejected. The claim language

  is plain on its face, and no further construction is required.

           Here, the phrase “dependent solely on inputs generated on the primary side

  with no control from any secondary side signals” suffers the same flaws as the

  “plays no role” phrase suffered with respect to demand pulse. See Section A.1.

  `713 Patent, claims 45, 49, 58, and 61, all of which ultimately depend on claim 18,

  claim a controller on the primary side that establishes a maximum duration for the

  switch to stay on as described in Section A.1. Because the primary-side controller

  may implement such a maximum ON time, it may consider “inputs” generated on

  the secondary side. As explained above, in an embodiment with a maximum ON

  time, the primary-side controller will turn off the switch within a time period

  triggered by the receipt of a demand pulse from the secondary side. Thus, while the

  primary-side controller makes the determination of when to turn off the primary-

  side switch, that determination may be based on the time of the receipt of the

  previous demand pulse. Adopting Fantasia’s proposed construction would read-out




                                             69
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 70 of 81 PageID #: 1087




  claim limitations and exclude preferred embodiments, and therefore must be

  rejected. Vitronics, 90 F.3d at 1583.

                    2.    Defendants’ Answering Position

           This construction raises the same issue as “a pulse signal that determines

  only when to turn on a primary switch and plays no role in determining when to

  turn off the switch,” discussed in Section A above, as CogniPower acknowledges.

  “Plays no role” and “is dependent solely on” refer to the same concept.

  Defendants therefore incorporate Section A by reference.

           For example, CogniPower told the Examiner “OFF time of switch 200a is

  controlled solely by primary side.” Ex. L (’713 Prosecution History) 11/6/18

  Interview Summary Agenda at 4 (emphasis added). CogniPower’s position in this

  case thus directly contradicts what it told the Patent Office to secure allowance.

  CogniPower also again fails to offer a timely alternative construction. The Court

  should therefore adopt Defendants’ proposal.

                    3.    Plaintiff’s Reply Position

           Fantasia expressly states that its proposed phrase “plays no role” (appearing

  in its proposed construction in Section A) and its proposed phrase “is dependent

  solely on” (appearing in its proposed construction here) “refer to the same

  concept.” See Fantasia’s Response, Section I. Just as CogniPower has never taken

  the position that a demand pulse “plays no role in determining when to turn off the

                                               70
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 71 of 81 PageID #: 1088




  switch,” it has never taken the position that “when the primary switch turns off in

  any given cycle is dependent solely on inputs generated on the primary side.”

  Again, CogniPower simply explained that the secondary-side circuitry does not

  control when to turn off the switch. See Section A above. The proposed

  construction’s inclusion of both the phrase “is dependent solely on”—which

  Fantasia has expressly equated to the concept of “plays no role”—and the phrase

  “with no control from any” further highlights that the concept of “plays no role”

  and the concept of “no control” are different. Fantasia’s proposed construction

  should be rejected for the same reasons discussed in Section A above, which is

  incorporated by reference.

                    4.    Defendants’ Sur-reply Position

           The parties agree this construction raises the same issues as Section A

  above, which is incorporated by reference.

           J.       [Intentionally omitted because of the parties’ agreement regarding the
                    previously disputed term “selectively blocks certain oscillator pulses”]




                                                71
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 72 of 81 PageID #: 1089




           K.       “the primary-side switch turning on is in response to detecting the
                    leading edge of the particular demand pulse independent of any other
                    demand pulses conveyed from the secondary side to the primary side
                    and independent of any other pulse edges appearing on the primary
                    side” (`713 Patent, claims 25 and 54)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Indefinite – A POSITA would not
           understand this terminology in context and there is no intrinsic evidence
           explaining what it means to be “independent of other demand pulses”
           and “independent of any other pulse edges appearing on the primary
           side”

                    1.    CogniPower’s Opening Position

           Fantasia’s assertion of indefiniteness should be rejected for the same reasons

  discussed in Section H.1. CogniPower will revisit Fantasia’s argument if necessary

  once Fantasia clarifies its purported confusion.

                    2.    Defendants’ Answering Position

           This construction raises the same “independent” issue as Section H above, as

  CogniPower acknowledges. Defendants therefore incorporate Section H by

  reference. Again, the word “independent” is not discussed in the specification, and

  the ordinary English meaning is contradicted by the invention’s use of a feedback

  loop, which makes turning on the switch depend upon previous pulses. Because

  the recitation of “independent” cannot be understood by a person of ordinary skill

  under these circumstances, the Court should hold the claims indefinite.




                                               72
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 73 of 81 PageID #: 1090




                    3.    Plaintiff’s Reply Position

           Fantasia’s assertion of indefiniteness raises the same issues as in Section H

  above, which is incorporated by reference.

                    4.    Defendants’ Sur-reply Position

           The parties agree this construction raises the same issues as Section H

  above, which is incorporated by reference.

           L.       “such that the demand pulses regulate the output port by driving the
                    feedback signal to match the reference signal; the flyback converter
                    regulates the output port to have the feedback signal match the
                    reference signal” (`713 Patent, claim 52)

           COGNIPOWER’S PROPOSAL: No construction necessary.

           FANTASIA’S PROPOSAL: Indefinite – unclear what these
           limitations mean as they appear wholly redundant of each other and so
           do not provide patentably distinct limitations to the claim.

                    1.    CogniPower’s Opening Position

           While Fantasia’s argument for indefiniteness of this claim term is unclear, it

  appears that Fantasia may be arguing that redundancy in claim language

  necessarily renders a claim indefinite. Without addressing whether claim 52

  includes redundant claim language, the mere assertion that claim language is

  redundant fails to raise a legitimate basis for an assertion that a claim is indefinite.

  See, e.g., Team Worldwide Corp. v. Wal-Mart Stores, Inc., No. 2:17-CV-00235-

  JRG, 2018 WL 1353116, at *12 (E.D. Tex. Mar. 15, 2018) (stating that “[t]he

  Court disagrees that redundancy of limitations in a claim necessarily renders the

                                               73
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 74 of 81 PageID #: 1091




  claim invalid”); Omni MedSci, Inc. v. Apple Inc., No. 2:18-CV-00429-RWS, 2019

  WL 3818762, at *15 (E.D. Tex. Aug. 14, 2019) (explaining that “if there is only

  one reasonable interpretation of a claim then the meaning of the claim is

  reasonably certain, even with redundant terms”). CogniPower will revisit

  Fantasia’s argument if necessary once Fantasia has briefed its position on the

  matter.

                    2.    Defendants’ Answering Position

           Claim 52 confusingly recites the same limitation twice with only slight

  differences in phrasing: that “the demand pulses regulate the output port by

  driving the feedback signal to match the reference signal” and “the flyback

  converter regulates the output port to have the feedback signal match the

  reference signal.” The confusion is exacerbated by CogniPower’s failure to

  propose a construction, and by the patent’s failure to describe criteria to determine

  whether signals “match.” Indeed, “match” appears nowhere in the specification.

           It is well established that superfluous claim limitations can render a claim

  indefinite. E.g. Skyhook Wireless, Inc. v. Google, Inc., 2012 WL 4076180, at *14

  (D. Mass. Sept. 14, 2012) (“Since such a construction would render the term

  superfluous, and the court is left with no alternative construction, the term is

  insolubly ambiguous and therefore indefinite.”), citing Haemonetics Corp. v.

  Baxter Healthcare Corp., 607 F.3d 776, 781 (Fed. Cir. 2010) (“Patent claims

                                              74
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 75 of 81 PageID #: 1092




  function to delineate the precise scope of a claimed invention and to give notice to

  the public, including potential competitors, of the patentee's right to exclude. This

  notice function would be undermined, however, if courts construed claims so as to

  render physical structures and characteristics specifically described in those claims

  superfluous.”) (citation omitted).

           The cases cited by CogniPower are distinguishable. They both contain a

  similar footnote stating that redundancy does not “necessarily” render a claim

  invalid if the proper claim construction is otherwise clear. See Team Worldwide

  Corp. v. Wal-Mart Stores, Inc., 2018 WL 1353116, at n.13 (E.D. Tex. Mar. 15,

  2018); Omni MedSci, Inc. v. Apple Inc., 2019 WL 3818762, at n.10 (E.D. Tex.

  Aug. 14, 2019). However, in this case, CogniPower has failed to propose a timely

  construction that makes the claim language understandable. In addition, the

  language at issue is indefinite not just because it is superfluous but also because the

  patent specification fails to provide criteria to inform what it means for signals to

  “match.” The Court should hold the claims indefinite.

                    3.    Plaintiff’s Reply Position

           Fantasia’s contention that the alleged redundancy renders `713 Patent,

  claim 52 indefinite rests on its assertion that the specification does not explain

  what it means for signals to match. First, patent specifications are not required to

  re-explain every claim terms understood by those skilled in the art. See Hybritech,

                                               75
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 76 of 81 PageID #: 1093




  Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed.Cir.1986) (“a patent

  need not teach, and preferably omits, what is well known in the art”). Further, in

  discussing a claim that included the phrase “the flyback converter regulates the

  output port to have the feedback signal match the reference signal,” patentees

  explained to the PTO that support for the feature “is found, for example, in column

  8, lines 6-19.” Ex. L, `713 Prosecution History, 1/2/2019 Amendment, p. 47. This

  passage discusses regulation of the output port, explaining in part that oscillator

  pulses are gated by flip-flop 412d based on the voltage at node Dc. `713 Patent,

  8:6-19. Two paragraphs later, the specification, discussing Fig. 4, explains node

  Dc:

           [B]etween terminals 13d and 14d is disposed a voltage divider
           comprising resistors 408d and 409d, the voltage at the junction of
           which is applied to an input of a comparator 401d. Should the voltage
           at that junction exceed the voltage of a reference 400d, also applied
           to a comparator 401d input, an output of comparator 401d will drop
           to a logic low, drawing current through a diode 410d, thus presenting
           a logic low at node Dc and, after clocking, responsively at node Qc,
           inhibiting pulses through gate 509d that would otherwise turn ON
           switch 200d. Thus, the voltage between terminals 13d and 14d is
           regulated responsive to the voltage of reference 400d.

  `713 Patent, 8:29-42 (emphasis added).




                                            76
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 77 of 81 PageID #: 1094




                            `031 Patent, Fig. 4 (emphasis added)

           While not the only implementation, this provides an explicit example of how

  to “regulate[] the output port to have the feedback signal match the reference

  signal.” Thus, to the extent one of ordinary skill in the art did not already

  understand the claim language, a review of the prosecution history would provide

  that clarity.

           Given that the phrases at issue are readily understood, particularly in view of

  the prosecution history, any redundancy that may exist would have no effect

  “precisely because it is redundant.” Team Worldwide Corp. v. Wal-Mart Stores,

  Inc., No. 2:17-CV-00235-JRG, 2018 WL 1353116, at *12 (E.D. Tex. Mar. 15,

  2018) (explaining “Claim differentiation is a guide, not a rigid rule. If a claim will

  bear only one interpretation, similarity will have to be tolerated” (quoting ICU

                                              77
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 78 of 81 PageID #: 1095




  Med., Inc. v. Alaris Med. Sys., 558 F.3d 1368, 1376 (Fed. Cir. 2009)); see also PPS

  Data, LLC v. Jack Henry & Assocs., Inc., No. 2:18-CV-00007-JRG, 2019 WL

  1040742, at *17 (E.D. Tex. Mar. 4, 2019) (“[a]lthough the recital of both

  ‘electronic check data’ and ‘check image data’ therefore appears to be redundant,

  ‘[t]he Court disagrees that redundancy of limitations in a claim necessarily renders

  the claim invalid’”) (quoting Team Worldwide, 2018 WL 1353116, at *12).

           Because Fantasia cannot meet its burden of proving indefiniteness by clear

  and convincing evidence, its request to invalidate `713 Patent, claim 52 should be

  denied. See BASF, 875 F.3d at 1365.

                    4.    Defendants’ Sur-reply Position

           CogniPower’s cases merely establish that claim construction may save

  redundant claim language from being indefinite. However, CogniPower has failed

  to offer any construction for this language. In addition, the language at issue is

  indefinite not just because one phrase is superfluous of the other, but also because

  the patent fails to provide criteria on what it means for signals to “match.” The

  Court should hold these claims indefinite. If desired, Defendants can supply an

  expert declaration to explain in further detail why this claim language is unclear to

  a person of ordinary skill.




                                              78
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 79 of 81 PageID #: 1096




   COLE SCHOTZ P.C.                      FISH & RICHARDSON P.C.

   /s/ Andrew L. Cole                    /s/ Warren K. Mabey, Jr.
   Michael F. Bonkowski (No. 2219)       Douglas E. McCann (No. 3852)
   Andrew L. Cole (No. 5712)             Warren K. Mabey, Jr. (No. 5775)
   500 Delaware Avenue, Suite 1410       222 Delaware Avenue, 17th Floor
   Wilmington, DE 19801                  Wilmington, DE 19801
   (302) 652-3131 (Telephone)            Telephone: (302) 652-5070
   (302) 652-3117 (Facsimile)            Email: dmccann@fr.com;
   mbonkowski@coleschotz.com             mabey@fr.com
   acole@coleschotz.com
                                         Frank E. Scherkenbach
   OF COUNSEL:                           One Marina Park Drive
                                         Boston, MA 02210-1878
   Gary R. Sorden                        Telephone: (617) 542-5070
   Texas Bar No. 24066124                Email: scherkenbach@fr.com
   gsorden@coleschotz.com
   Timothy J.H. Craddock                 Howard G. Pollack
   Texas Bar No. 24082868                Michael R. Headley
   tcraddock@coleschotz.com              500 Arguello Street, Suite 500
   Niky R. Bagley                        Redwood City, CA 94063
   Texas Bar No. 24078287                Telephone: (650) 839-5070
   nbagely@coleschotz.com                Email: pollack@fr.com;
   James R. Perkins 24074881             headley@fr.com
   Texas Bar No.
   jperkins@coleschotz.com
                                         ATTORNEYS FOR DEFENDANTS
   COLE SCHOTZ, P.C.                     FANTASIA TRADING, LLC D/B/A
   901 Main Street, Suite 4120           ANKERDIRECT AND ANKER
   Dallas, Texas 75202                   INNOVATIONS LIMITED
   Tel: (469) 557-9390
   Fax: (469) 533-1587

   ATTORNEYS FOR PLAINTIFF
   COGNIPOWER LLC


  Dated: February 5, 2021



                                       79
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 80 of 81 PageID #: 1097




          CERTIFICATE OF COMPLIANCE WITH STANDING ORDERS

           The undersigned counsel for Plaintiff hereby certifies that it has complied with

  this Court’s November 6, 2019 Standing Order regarding Briefing in All Cases and

  Paragraph 16 of the Court’s July 30, 2020 Scheduling Order (D.I. 23) in that its

  Opening Position contains 5,449 words and its Reply Position contains 5,489 as

  calculated by Microsoft Word and that it is typed in Times New Roman 14-point

  font.

  Dated: February 5, 2021                          /s/ Timothy J.H. Craddock
                                                   Timothy J.H. Craddock



           The undersigned counsel for Defendants hereby certifies that it has complied

  with this Court’s November 6, 2019 Standing Order regarding Briefing in All Cases

  and Paragraph 16 of the Court’s July 30, 2020 Scheduling Order (D.I. 23) in that its

  Response Position contains 8,178 words and its Sur-Reply Position contains 2,068

  words as calculated by Microsoft Word and that it is typed in Times New Roman

  14-point font.


  Dated: February 5, 2021                          /s/ Warren K. Mabey, Jr.
                                                   Warren K. Mabey, Jr.




                                              80
  59788/0001-40134382v1
Case 1:19-cv-02293-CFC-SRF Document 63 Filed 02/05/21 Page 81 of 81 PageID #: 1098




                             CERTIFICATE OF SERVICE

           I, Andrew L. Cole, hereby certify that, on February 5, 2021, I caused a true

  and correct copy of the foregoing document to be served on the following counsel

  in the manner indicated:

           BY E-MAIL

           Warren K. Mabey, Jr.
           Douglas E. McCann
           222 Delaware Avenue, 17th Floor
           P.O. Box 1114
           Wilmington, DE 19801
           mabey@fr.com
           dmccann@fr.com

           Michael R. Headley
           500 Arguello Street, Suite 500
           Redwood City, CA 94063
           headley@fr.com

           ATTORNEYS FOR DEFENDANTS
           FANTASIA TRADING, LLC
           D/B/A ANKERDIRECT AND
           ANKER INNOVATIONS LIMITED




                                            81
  59788/0001-40134382v1
